USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 1 of 136



                                                                       [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14515
                          ________________________

                       D.C. Docket No. 9:17-cv-81152-BB

DONALD BURNS,

                                                                Plaintiff-Appellant,

                                      versus

TOWN OF PALM BEACH,
a Florida municipal corporation,


                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (June 8, 2021)

Before LUCK, ED CARNES, and MARCUS, Circuit Judges.

LUCK, Circuit Judge:

      Donald Burns wants to knock down his “traditional” beachfront mansion and

build a new one, almost twice its size, in the midcentury modern style. The new
          USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 2 of 136



mansion, Burns says, will reflect his evolved philosophy of simplicity in lifestyle

and living with an emphasis on fewer personal possessions. The new two-story

mansion will have a basement garage, outdoor pool and spa, cabana, and exercise

room.

        To build his new mansion, Burns had to get the approval of the Town of Palm

Beach’s architectural review commission. Palm Beach created the commission to

review building permit applications to make sure new structures were “in harmony

with the proposed developments on land in the general area” and “not excessively

dissimilar in relation to any other structure existing . . . within 200 feet of the

proposed site in respect to . . . [a]rchitectural compatibility[,] . . . [a]rrangement of

the components of the structure[,] . . . [a]ppearance of mass from the street,” and

“[d]iversity of design that is complimentary with the size and massing of adjacent

properties.” In other words, the town doesn’t want elephants next to poodles. Or,

as the town explained in its findings creating the commission, Palm Beach “has

become a worldwide synonym for beauty, quality and value” and the “essential

foundation of beauty in communities is harmony.” “The task of the architectural

commission is . . . to preserve various elements of urban beauty and require that new

projects enhance the existing elements” in order “to achieve a pleasant and

comprehensive cohesiveness in community development.”




                                           2
            USCA11 Case: 18-14515   Date Filed: 06/08/2021   Page: 3 of 136



      Applying its criteria, the architectural review commission denied Burns’s

building permit. The commission found that his new mansion was not in harmony

with the proposed developments on land in the general area and was excessively

dissimilar to other homes within 200 feet in terms of its architecture, arrangement,

mass, and size.

      Burns sued the town, claiming that the criteria the commission used to deny

his building permit violated his First Amendment free speech rights and his

Fourteenth Amendment rights to due process and equal protection. The district court

granted summary judgment for the town. We conclude that summary judgment was

not granted too early and affirm on the First Amendment claim because there was

no great likelihood that some sort of message would be understood by those who

viewed Burns’s new beachfront mansion. We also affirm the summary judgment on

the Fourteenth Amendment claims because the commission’s criteria were not

unconstitutionally vague and Burns has not presented evidence that the commission

applied its criteria differently for him than for other similarly situated mansion-

builders.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                   Palm Beach’s Architectural Review Commission

      Palm Beach created its architectural review commission because the town is

“internationally known . . . for beauty, quality and value” and “beautiful


                                         3
           USCA11 Case: 18-14515         Date Filed: 06/08/2021       Page: 4 of 136



communities can be created only through a deliberate search for beauty on the part

of the community leadership, architects, planners, realtors and the building

industry.” Town of Palm Beach, Fla., Code § 18-146(a)–(b). 1 The “essential

foundation of beauty in communities,” the town found, “is harmony.” Id. § 18-

146(e). “The plan for achieving beauty must grow out of special local characteristics

of site, aesthetic tradition and development potential.” Id. The commission was

directed to “preserve various elements of urban beauty and require that new projects

enhance the existing elements.” Id. § 18-146(d). Palm Beach’s “intent,” it made

clear, was “to achieve a pleasant and comprehensive cohesiveness in community

development.” Id. § 18-146(e).

       There are seven commissioners on the architectural review commission. Id.

§ 18-166(a). The commissioners must be “specially qualified” by “training or

experience in art, architecture, community planning, land development, real estate,

landscape architecture, or other relevant business or profession, or by reason of civic

interest and sound judgment to judge the effects of a proposed building upon the

desirability, property values and development of surrounding areas.” Id. § 18-

167(a). No less than two, but no more than three, commissioners must be Florida-


       1
         The dissenting opinion uses the name “ARCOM” for the architectural review commission
and then calls the name it uses “Orwellian.” Dissenting Op. at 72. If by Orwellian the dissenting
opinion means any government agency that administers regulations impacting our lives, then the
architectural review commission is as Orwellian as the state board of therapeutic massage, the
local dog catcher, and every one of the alphabet soup of departments and agencies and bureaus in
Washington, D.C.
                                               4
         USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 5 of 136



registered architects. Id. § 18-166(a). And one commissioner must be a landscape

architect or a “master gardener.” Id.

      Except for minor changes and changes to historic buildings, all applications

for demolition and construction in the town must be approved by the commission.

Id. § 18-175(a). The commission reviews an application for a building permit based

on the criteria in section 18-205(a) of the town’s code. Id. If an applicant meets the

criteria, the commission “shall” approve the application. Id. § 18-205(b). Section

18-205(a) identifies ten criteria for the commission to consider:

             (1) The plan for the proposed building or structure is in
      conformity with good taste and design and in general contributes to the
      image of the town as a place of beauty, spaciousness, balance, taste,
      fitness, charm and high quality.

            (2) The plan for the proposed building or structure indicates the
      manner in which the structures are reasonably protected against
      external and internal noise, vibrations, and other factors that may tend
      to make the environment less desirable.

             (3) The proposed building or structure is not, in its exterior
      design and appearance, of inferior quality such as to cause the nature of
      the local environment to materially depreciate in appearance and value.

            (4) The proposed building or structure is in harmony with the
      proposed developments on land in the general area, with the
      comprehensive plan for the town, and with any precise plans adopted
      pursuant to the comprehensive plan.

             (5) The proposed building or structure is not excessively similar
      to any other structure existing or for which a permit has been issued or
      to any other structure included in the same permit application within
      200 feet of the proposed site in respect to one or more of the following
      features of exterior design and appearance:

                                          5
  USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 6 of 136



       a. Apparently visibly identical front or side elevations;
       b. Substantially identical size and arrangement of either doors,
windows, porticos or other openings or breaks in the elevation facing
the street, including reverse arrangement; or
       c. Other significant identical features of design such as, but not
limited to, material, roof line and height of other design elements.

       (6) The proposed building or structure is not excessively
dissimilar in relation to any other structure existing or for which a
permit has been issued or to any other structure included in the same
permit application within 200 feet of the proposed site in respect to one
or more of the following features:
       a. Height of building or height of roof.
       b. Other significant design features including, but not limited to,
materials or quality of architectural design.
       c. Architectural compatibility.
       d. Arrangement of the components of the structure.
       e. Appearance of mass from the street or from any perspective
visible to the public or adjoining property owners.
       f. Diversity of design that is complimentary with size and
massing of adjacent properties.
       g. Design features that will avoid the appearance of mass through
improper proportions.
       h. Design elements that protect the privacy of neighboring
property.

       (7) The proposed addition or accessory structure is subservient
in style and massing to the principal or main structure.

       (8) The proposed building or structure is appropriate in relation
to the established character of other structures in the immediate area or
neighboring areas in respect to significant design features such as
material or quality or architectural design as viewed from any public or
private way (except alleys).

       (9) The proposed development is in conformity with the
standards of this Code and other applicable ordinances insofar as the
location and appearance of the buildings and structures are involved.



                                    6
         USCA11 Case: 18-14515     Date Filed: 06/08/2021   Page: 7 of 136



            (10) The project’s location and design adequately protects unique
      site characteristics such as those related to scenic views, rock
      outcroppings, natural vistas, waterways, and similar features.

Id. § 18-205(a).

                              Burns’s New Mansion

      For the last eighteen years, Burns has been living in his 10,063 square foot

mansion—which he describes as a “traditional home”—on the Atlantic Ocean in

Palm Beach.




But in 2013, Burns decided he wanted to knock down the “traditional home” so he

could build a new mansion in the midcentury modern style to convey the evolution

of his personal philosophy. He wanted his new mansion “to be a means of

communication and expression of the person inside: Me.” He picked a design of

international or midcentury modern architecture because it emphasized simple lines,



                                        7
         USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 8 of 136



minimal decorative elements, and open spaces built of solid, quality materials.

According to Burns, the midcentury modern design communicated that the new

home was clean, fresh, independent, and modern—a reflection of his evolved

philosophy of simplicity in lifestyle and living with an emphasis on fewer personal

possessions. It also communicated Burns’s message that he was unique and different

from his neighbors.

      Burns initially submitted a plan to the town council that proposed demolishing

his existing 10,063 square foot mansion and building in its place a 25,198 square

foot mansion in the midcentury modern design. His emphasis on fewer personal

possessions included two stories and a basement containing a five-car garage, wine

storage area, and steam room. The first floor would have an open-air entry, guest

rooms, dining room, kitchen, family room, powder rooms, and living room. The

open-air entry would lead to the pool, spa, and cabana. The second floor would have

more guest rooms, an exercise room, and the master bedroom.

      At the council’s meeting on the application, Burns’s landscape architect

testified that the “most important design criteri[on],” as directed by Burns, was “to

screen th[e] house properly, and more than adequate.” The landscaper proposed

curtaining the house from the public road with heavy landscaping, including a

sixteen-to-eighteen-foot-tall hedge and a large specimen of trees. The design also

called for landscaping to buffer the new mansion from Burns’s northern and southern


                                         8
          USCA11 Case: 18-14515      Date Filed: 06/08/2021    Page: 9 of 136



neighbors. After some of Burns’s neighbors opposed the plan, the town council

deferred action until the architectural review commission considered the building

permit.

      At the commission’s May 25, 2016 meeting, Burns presented the testimony

of his landscaper, attorney, architects, and expert architectural witness, David Chase.

The landscaper told the commission about the “much more dense” landscaping that

the new design would implement compared with Burns’s current mansion. Facing

the street, Burns proposed planting a “tall, green callifolium wall or hedge” to

“separate” the “street from the house and provide screening and a buffer.” The

design would also stagger coconut palms in between the house and the street. To

“block views from the neighbors to the north,” Burns would plant a fourteen-to-

sixteen-foot-tall hedge, coconut palms at least thirty-two feet tall, and eighteen-to-

twenty-two-foot-tall grey wood trees. The design called for similar landscaping on

the south side.

      Burns’s architectural expert, Chase, submitted a report and testified about the

architectural styles in Palm Beach and previous applications that the commission

had approved. The report identified fifteen midcentury modern design applications,

other than Burns’s, that the commission considered from 1979 to 2016. Chase

documented the commission’s deliberations on each application and some of the

individual commissioners’ statements about the designs.            He compared the


                                          9
         USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 10 of 136



commissioners’ observations to the eight design features in section 18-205(a)(6) and

categorized the commission’s reception as good, bad, or no comment for each

criterion.   He also identified where a commissioner found a design feature

“excessively dissimilar” in relation to nearby structures. The commission had

approved fourteen applications and denied one. Chase gave his professional opinion

that Burns’s design met the commission’s criteria in section 18-205(a)(6).

       At the meeting, Burns’s neighbors told the commission that the new mansion

was too large for the lot, too dissimilar with the neighborhood, had inappropriate

glass-to-mass ratios, and invaded their privacy. The commission approved the

demolition but voted to defer its decision on the building permit.

       At the commission’s August 24, 2016 meeting, Burns presented a revised

design. Burns reduced the square footage of his new mansion by twenty-two

percent—to 19,594 square feet—but kept similar plans for the landscaping. His

neighbors again testified in opposition to the plan. And the commission again

deferred its decision.

       At the commission’s next meeting, on September 28, 2016, Burns presented

another revised plan.




                                         10
        USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 11 of 136




                                   (behind the wall)

Among other changes, and to alleviate some of the concerns, he added a limestone

wall between the front of the mansion and Ocean Boulevard (the residential street in

front of the home) with a louvered gate. The gate had angled vertical slats (the

louvers) spaced at regular intervals across its length to allow for air and light to come


                                           11
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 12 of 136



through.    The angle of the louvers prevented anyone driving north on

Ocean Boulevard from seeing the house. Drivers headed south would not see the

house because of the heavy landscaping on the other side of the gate. Even with the

changes, the commission voted five-to-two to deny his application. The commission

explained why it denied the building permit based on the section 18-205(a) criteria:

      (4) The proposed building or structure is not in harmony with the
      proposed developments on land in the general area, with the
      comprehensive plan for the town, and with any precise plans adopted
      pursuant to the Comprehensive Plan.
             ...
      (6) The proposed building or structure is excessively dissimilar in
      relation to any other structure . . . within 200 feet of the proposed site
      in respect to . . .
      (c) Architectural compatibility.
      (d) Arrangement of the components of the structure.
      (e) Appearance of mass from the street or from any perspective visible
      to the public or adjoining property owners.
      (f) Diversity of design that is complimentary with size and massing of
      adjacent properties.
             . . . [and]
      (8) The proposed development is not in conformity with the standards
      of this Code and other applicable ordinances insofar as the location and
      appearance of the buildings and structures are involved.

                 Burns Sues Palm Beach in Federal District Court

      Burns could have appealed the commission’s decision to the town council and

then the state circuit court. See Town of Palm Beach, Fla., Code §§ 18-177, 134-

173. Instead, Burns sued Palm Beach in federal district court under 42 U.S.C.

section 1983. In his two-count complaint, Burns brought a Fourteenth Amendment

due process void-for-vagueness challenge and an equal protection challenge to

                                         12
            USCA11 Case: 18-14515           Date Filed: 06/08/2021         Page: 13 of 136



section 18-146 (the section explaining the town’s findings and purpose for creating

the architectural review commission) and section 18-205(a) (the section with the

commission’s criteria for approving building permits) of the town’s ordinances.

Burns also alleged that the two ordinances violated his First Amendment right to

speak through the midcentury modern design of his new mansion. Burns claimed

that the ordinances violated his constitutional rights both on their face and as applied

to him.

        Before discovery, Palm Beach moved to dismiss Burns’s complaint for failure

to state a claim and for summary judgment. Burns responded on the merits and,

consistent with Federal Rule of Civil Procedure 56 and the local rules, filed

affidavits in opposition to the motion and a statement of material facts. Burns also

submitted a declaration under rule 56(d)2 that identified several areas of discovery

he needed so he could respond to the town’s summary judgment motion. Burns told

the district court that he wanted discovery on the records of the commission’s

hearings to show its lack of discernable standards, to get the legislative history of

the relevant ordinances and the commission’s rules and regulations, to hire an expert,

and, “[d]epending on the documents obtained,” to take depositions.




        2
         Federal Rule of Civil Procedure 56(d) provides, “If a nonmovant shows by affidavit or
declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the
court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or
declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d).
                                                   13
          USCA11 Case: 18-14515     Date Filed: 06/08/2021   Page: 14 of 136



         While the summary judgment motion was pending, discovery continued.

Burns filed supplemental documents and exhibits opposing summary judgment.

And the district court, at the parties’ request, extended the discovery deadline three

times.

         Palm Beach’s summary judgment motion was referred to the magistrate judge.

The magistrate judge held a hearing on the motion about six months after it was filed

but before the close of discovery. The magistrate judge asked Burns whether he was

ready on the summary judgment motion, and Burns said he was “ready to

proceed . . . on the facial claim[s],” but “want[ed] to be able to complete discovery”

before a decision on the as-applied claims. Burns said he wanted to submit expert

testimony on architecture as an art form, but he noted that he had already submitted

other evidence showing that architecture was art and there was no dispute that it was.

Burns also told the magistrate judge that he wanted transcripts of the commission

meetings because Palm Beach had objected that Burns’s summaries were hearsay.

         Two months later, the magistrate judge recommended granting Palm Beach’s

summary judgment motion. The magistrate judge first said that Burns had waived

any objection that summary judgment was premature because he opposed Palm

Beach’s motion on the merits. And Burns did not have standing to challenge section

18-146 (the findings and purpose section) because he was not injured by that

ordinance.


                                         14
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 15 of 136



      As to Burns’s First Amendment claim against the commission’s criteria in

section 18-205(a), the magistrate judge adopted the three-part predominant-purpose

test from Mastrovincenzo v. City of New York, 435 F.3d 78 (2d Cir. 2006) for

determining whether the new mansion was constitutionally protected speech. The

predominant-purpose test asks whether: (1) the owner of the structure subjectively

intended to communicate a message; (2) the predominant purpose of the structure

was to communicate a message; and (3) a reasonable observer viewing the structure

in its surrounding context had a great likelihood of understanding it to be

predominantly communicating some message.

      The town conceded that Burns intended to communicate a message, so that

wasn’t an issue. After reviewing the summary judgment evidence, the magistrate

judge found that the predominant purpose of Burns’s mansion was nonexpressive

because the design—with its two stories, basement garage, numerous bedrooms and

bathrooms, pool, oceanfront views, privacy wall, and heavy landscaping—

demonstrated that the “structure [was] to serve as a residence, not as a piece of visual

art.” And any message from the mansion would be ambiguous, according to the

magistrate judge, because of its residential features and because, even though the

mansion was a custom design, a reasonable viewer would not infer that the design

sent a message. Rather, a viewer might think that the owner liked the architecture,

wanted a different style from his neighbors, or believed the house would be more


                                          15
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 16 of 136



hurricane resistant. Because the design was nonexpressive, the magistrate judge

found that the First Amendment did not apply.

      As to Burns’s vagueness claim, the magistrate judge applied “less exacting

scrutiny” because section 18-205(a) did not implicate any fundamental rights. The

magistrate judge explained that the commission’s criteria were not vague because

the ordinance listed specific design elements to compare a proposed structure to

others in the area and identified “architectural compatibility” and “harmony” with

nearby structures as guidelines for a design. As to Burns’s equal protection claim,

the magistrate judge said that Burns had failed to present evidence of similarly

situated building permit applications that Palm Beach treated differently than his, so

his class-of-one claim failed.

      Burns objected to the magistrate judge’s report and recommendation, but only

as to his claims challenging the constitutionality of the architectural review

commission’s criteria for issuing a building permit in section 18-205(a). Burns

argued that the magistrate judge: erred in recommending summary judgment before

the close of discovery; analyzed his free speech claim using the wrong test; and erred

in recommending that his vagueness and equal protection claims should be denied.

Burns also filed two expert reports opining on the communicative aspects of

architecture.




                                         16
           USCA11 Case: 18-14515    Date Filed: 06/08/2021   Page: 17 of 136



      The district court overruled Burns’s objections and adopted the magistrate

judge’s report. The district court agreed that Burns had waived any objection to an

early summary judgment because he fully briefed a response to Palm Beach’s motion

and participated in oral argument. And even if he didn’t waive the objection, the

district court concluded that Burns did not meet rule 56(d)’s standard because he did

not specifically identify what facts he would discover to oppose the motion. Rather,

his declaration only identified “general categories of discovery that would be

sought.” The district court also explained that Burns gave no reason why he could

not obtain the discovery in the months between the filing of his declaration and the

hearing.

      As to Burns’s First Amendment claim, the district court agreed that the three-

part predominant-purpose test applied and that the primary purpose of Burns’s new

mansion was to be his residence. Because Burns designed the residence to be

concealed from the public by a privacy wall and heavy landscaping, the district court

also concluded that a reasonable observer would not have a great likelihood of

understanding that the mansion communicated a message. As to Burns’s vagueness

claim, the district court agreed that section 18-205(a)’s criteria and reference to

design elements were understandable to an ordinary person and prevented arbitrary

and discriminatory enforcement. Finally, as to Burns’s equal protection claim, the

district court agreed with the magistrate judge that Burns had not presented evidence


                                         17
           USCA11 Case: 18-14515         Date Filed: 06/08/2021       Page: 18 of 136



of comparator mansions, “identical in all relevant respects” to his design, that were

approved by the commission.

       Burns appeals the summary judgment for Palm Beach.

                               STANDARDS OF REVIEW

       “We review the district court’s denial of a [r]ule 56[(d)] motion under the

abuse of discretion standard.” Fla. Power & Light Co. v. Allis Chalmers Corp., 893

F.2d 1313, 1315 (11th Cir. 1990). 3 “We review the district court’s grant of summary

judgment de novo.” Fort Lauderdale Food Not Bombs v. City of Fort Lauderdale,

901 F.3d 1235, 1239 (11th Cir. 2018) (emphasis omitted). And we review questions

of constitutional law de novo. Id. Because “the reaches of the First Amendment are

ultimately defined by the facts it is held to embrace,” we must “decide for ourselves

whether a given course of conduct falls on the near or far side of the line of

constitutional protection.” Flanigan’s Enters., Inc. of Ga. v. Fulton Cnty., Ga., 596

F.3d 1265, 1275 (11th Cir. 2010) (internal quotation marks omitted). To do that in

First Amendment free speech cases, “the Supreme Court has instructed us to make

an independent examination of the whole record, and has recognized our ultimate




       3
          “When [r]ule 56 was rewritten in 2010, [the rule 56(f)] provisions were moved to a new
subdivision (d), without any substantial change. Thus, precedent prior to 2010 citing [r]ule 56(f)
is fully applicable to current [r]ule 56(d).” 10B Charles A. Wright & Arthur R. Miller, Federal
Practice and Procedure § 2740 (4th ed. 2020); see also City of Miami Gardens v. Wells Fargo &
Co., 931 F.3d 1274, 1287 (11th Cir. 2019) (applying old rule 56(f) precedent to a rule 56(d)
challenge).
                                               18
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 19 of 136



power . . . to conduct an independent review of constitutional claims when

necessary.” Id. (quotation omitted; omission in original).

      While the dissenting opinion agrees that we have done as instructed by

independently examining the whole record before us in this appeal, it questions our

conclusion because “[t]raditionally, this power is used to protect rights from

government encroachment” and not, as it claims we have done, “to curtail the

freedom of expression.” Dissenting Op. at 73. Our narrow and fact-specific

conclusion does not curtail the freedom of expression. And the standard of review

in First Amendment free speech cases isn’t a one-way rachet. It is result-neutral.

We reject the dissenting opinion’s suggestion that an independent examination of

the whole record can only, and will always, reach the conclusion that the challenged

expression is protected and never that it’s not.

      Our First Amendment free speech decisions do not support the dissenting

opinion’s view that under the independent “whole record” standard of review, we

“traditionally” find protected expression and a First Amendment violation. For

example, in ACLU of Florida, Inc. v. Miami-Dade County School Board, 557 F.3d

1177 (11th Cir. 2009), after independently examining the whole record to find the

facts, we rejected the plaintiffs’ First Amendment challenge to the school board’s

decision to remove a book from its libraries. We did so after finding for ourselves

the motivation of the board’s decision. Id. at 1207 (“Our review of the record leads


                                          19
        USCA11 Case: 18-14515         Date Filed: 06/08/2021    Page: 20 of 136



us to the conclusion that under the Pico standard we are assuming applies, the Board

members did not remove books from school library shelves simply because they

dislike[d] the ideas contained in those books and [sought] by their removal to

prescribe what shall be orthodox in politics . . . or other matters of opinion.” (internal

quotation marks omitted; alterations and omissions in original)). In Flanigan’s, we

independently examined the whole record before rejecting the plaintiffs’ claim that

the county’s nude dancing ordinance violated their free speech rights. We rejected

it because we found that “it was reasonable for the [c]ounty to rely on the voluminous

evidence before it—including the many findings of the July 2001 report, the

numerous foreign studies appended to it, and the live testimony of the chief of police

and the chief judge of the juvenile court.” 596 F.3d at 1279–80. And in Don’s Porta

Signs, Inc. v. City of Clearwater, 829 F.2d 1051 (11th Cir. 1987), we independently

examined the whole record before rejecting the plaintiffs’ claim that the city’s sign

ordinance violated their free speech rights. We rejected it because we found that

“the record sufficiently supports the [c]ity’s judgment that the regulation of portable

signs will help to eliminate visual clutter and thereby further the [c]ity’s interest in

improving the visual character of the [c]ity.” Id. at 1053 (footnote omitted).

      In all of those cases the plaintiffs claimed that their First Amendment free

speech rights were being violated by “government encroachment.” In all of those

cases we, as the reviewing court, made an independent examination of the whole


                                           20
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 21 of 136



record. And in all of these cases, based on our review of the whole record, we held

that the alleged “government encroachment” did not violate the First Amendment.

Here, we do no more and no less than what we have “[t]raditionally” done in Don’s

Porta, ACLU of Florida, and Flanigan’s.

      The “irony today” is not, as the dissenting opinion says, that we have done as

the Supreme Court has instructed and conducted an independent examination of the

whole record relating to Burns’s constitutional claims. Dissenting Op. at 73. The

“irony today” is that it is the dissenting opinion that goes beyond the “whole record”

in this case, the record developed by the parties and put before the district court. The

dissenting opinion consults extra-record sources and draws from them the “facts”

that it determines support its conclusion. Throughout the dissenting opinion, it

laments the “incomplete record” and the “limited record” that’s before us. Id. at 74,

123 n.5. So, the dissenting opinion escapes the confines of the record to look for

evidence that the parties never put forward and the district court never considered.

It discusses:

        • Walter Gropius’s home in Massachusetts, Frank Lloyd Wright’s

           Fallingwater in Pennsylvania, John Yeon’s Watzek home in Oregon,

           Philip Johnson’s Glass House in Connecticut, Charles and Ray Eames’

           home in California, John Lautner’s Schaffer home in California, and Eero

           Saarinen’s Miller home in Indiana, id. at 90–91;


                                          21
           USCA11 Case: 18-14515          Date Filed: 06/08/2021       Page: 22 of 136



           • Richard Wagner, id. at 85;

           • The ruins of the Roman Forum, id.;

           • Hitler’s relationship with Albert Speer and Napoleon III’s relationship

              with Baron Georges-Eugène Haussmann, id. at 86;

           • Thomas Jefferson’s views on architecture, id. at 86–87, 89;

           • The U.S. Capitol, id. at 87;

           • Versailles, the Winter Palace, and Schönbrunn Palace, id. at 88; and

           • The history of the International Style, id. at 89–90. 4

The dissenting opinion doesn’t stop there. It also relies on trade journals, articles,

and websites that were not, and are not, part of the actual record in this case:

           • Burford Pickens, Mr. Jefferson as Revolutionary Architect, 34 J. of the

              Soc’y of Architectural Historians 257 (1975), id. at 87, 89;

           • Monticello and the University of Virginia in Charlottesville: World

              Heritage            Site,              National           Park             Service,

              https://www.nps.gov/articles/000/monticello-and-the-university-of-

              virginia-world-heritage-site.htm, id. at 89;




       4
         Much of the dissenting opinion’s extra-record facts have nothing to do with residential
architecture. Wagner designed a theater. Dissenting Op. at 85. Jefferson, in his letter to Madison,
was discussing “public buildings.” Id. at 86. And the U.S. Capitol is the seat of our federal
government. Id. at 87.
                                                22
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 23 of 136



       • Jess R. Phelps, Preserving National Historic Landmarks?, 24 N.Y.U.

           Envtl. L.J. 137 (2016), id. at 91 n.1;

       • Susan L. Buck, A Material Evaluation of the Gropius House: Planning to

           Preserve a Modern Masterpiece, 28 APT Bulletin: The J. of Preservation

           Tech. (1997), id. at 120, 135; and

       • Daisy Alioto, Elizabeth Gordon’s International Style, Curbed (May 10,

           2017),        https://archive.curbed.com/2017/5/10/15592658/elizabeth-

           gordon-house-beautiful-frank-lloyd-wright, id. at 135.

None of these extra-record facts and sources the dissenting opinion relies on are part

of the actual record in this case. They were not part of the actual record before the

magistrate judge and the district court; they were not part of the discovery materials;

and they were not part of Burns’s expert reports. Not coincidentally, the dissenting

opinion’s extra-record facts and sources all seem to favor its legal position.

      The dissenting opinion says not to worry because its extra-record materials

are “common knowledge.” Id. at 92. But we’re not talking about Washington

crossing the Delaware or the Beatles’ greatest hits. The history of residential

architecture in the United States and the midcentury modern style is anything but

common. Burns needed three architectural experts to explain why his beachfront

mansion met the commission’s criteria and was protected by the First Amendment,

and we only use experts where their “scientific, technical, or other specialized

                                          23
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 24 of 136



knowledge will help the trier of fact to understand the evidence or to determine a

fact in issue.” Fed. R. Evid. 702(a). If the deep dive into the founding of the

midcentury modern style was common knowledge, there would be no need for the

“scientific, technical, or other specialized knowledge” of three experts.

      More importantly, what the dissenting opinion does is not what the Supreme

Court instructed us to do. It did not instruct us to look outside the actual record in

the case to whatever sources we could find to support the proposition that there had

been (because there must be) a First Amendment violation. Dissenting Op. at 72–

73. Instead, the Supreme Court instructed us to independently examine the actual

record in the case, not go outside it, to find the facts to decide the First Amendment

issue. We are to do that even if we think that the record developed by the attorneys

during discovery and reviewed by the district court is frustratingly “incomplete” and

“limited.” And that is what we, unlike the dissenting opinion, have done.

      As a final way to shore up the “incomplete” record and get to the result it

wants to reach, the dissenting opinion says it may take judicial notice of the registry

of national historic landmarks. Id. at 91 n.1. But the limited power of an appellate

court to judicially notice historical facts on its own—that were not in the summary

judgment record and that the parties have not asked us to judicially notice—does not

extend to creating summary judgment evidence for our preferred litigant and then

using the newly created evidence to find facts in his favor. That’s not the way


                                          24
        USCA11 Case: 18-14515       Date Filed: 06/08/2021     Page: 25 of 136



appellate review works. See Selman v. Cobb Cnty. Sch. Dist., 449 F.3d 1320, 1332

(11th Cir. 2006) (“In deciding issues on appeal we consider only evidence that was

part of the record before the district court.”); Callahan v. U.S. Dep’t of Health &

Human Servs., 939 F.3d 1251, 1266 (11th Cir. 2019) (“We are, after all, a court of

review, not a court of first view.”). And even if appellate review did work that way,

and we took judicial notice of the national historic landmark registry, the notice

would only include the regulatory criteria, the homes on the list, and the date they

became national historic landmarks. The historical details and the architectural

descriptions that the dissenting opinion relies on in its summary judgment analysis

are not on the registry and would not be judicially noticed.

                                  DISCUSSION

      Burns makes the same arguments on appeal that he made before the district

court. He contends that the district court abused its discretion by granting summary

judgment prematurely, erred in applying the predominant-purpose test to his First

Amendment free speech claim (which led it to reach the wrong result), and erred in

denying his vagueness and equal protection claims.

                                     Rule 56(d)

      Burns argues that he diligently pursued discovery, but that the district court

did not give him enough time before granting summary judgment. He contends that

he properly objected to the early summary judgment by filing his rule 56(d)


                                         25
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 26 of 136



declaration identifying his need for additional discovery and the categories of

discovery he still needed.

      Under rule 56(d), a court may “defer” or “deny” a motion for summary

judgment, allow additional time for discovery, or issue an appropriate order “[i]f a

nonmovant shows by affidavit or declaration that, for specified reasons, it cannot

present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). “Failure to

satisfy [the rule 56(d)] burden is fatal to an argument that the district court granted

summary judgment prematurely by failing to order or await the results of further

discovery.” City of Miami Gardens, 931 F.3d at 1286. To invoke rule 56(d), “a

party ‘may not simply rely on vague assertions that additional discovery will produce

needed, but unspecified facts,’ but ‘must specifically demonstrate how

postponement of a ruling on the motion will enable him, by discovery or other

means, to rebut the movant’s showing of the absence of a genuine issue of fact.’”

Id. at 1287 (quoting Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843 (11th

Cir. 1989)).

      Burns’s rule 56(d) declaration failed to “specifically demonstrate” how

discovery would show a genuine issue of fact. See id. As the district court

explained, Burns only listed general categories of discovery without pointing to the

specific facts that discovery would reveal and how those facts would create a genuine

issue of material fact. He didn’t explain why he needed legislative history materials,


                                          26
         USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 27 of 136



expert testimony, and potential depositions. The closest Burns got was his request

for commission records, which, he said, would show the lack of discernable

standards used by the commission in making its decisions. But “vagueness is a

question of law for the judge, and not the jury, to determine,” Konikov v. Orange

Cnty., 410 F.3d 1317, 1330 (11th Cir. 2005), and Burns gave no indication how

commission records would aid his as-applied challenge. He had already filed the

transcripts of the commission’s meetings related to his application, and he conceded

that he did not need further discovery on his facial claims. “[T]he district court had

all the information necessary to rule on the legal issues, and [Burns] raised no

genuine question of material fact that would have precluded summary judgment.”

See Artistic Ent., Inc. v. City of Warner Robins, 331 F.3d 1196, 1202 (11th Cir.

2003).

      The district court also did not abuse its discretion because Burns had ample

time after his rule 56(d) declaration to obtain the discovery he needed, and he did

not renew his request for further discovery. After Burns filed his declaration, the

district court gave him five months of discovery before the magistrate judge held a

hearing on the summary judgment motion. The district court, at the parties’ request,

continued the discovery deadline three times.        Burns used the extra time to

supplement his response and file new exhibits. After the magistrate judge’s hearing,

Burns was invited to supplement his response again, which he did.


                                         27
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 28 of 136



      Burns never renewed his rule 56(d) objection. Not after the district court

granted three extensions of the discovery deadline. Not after Burns supplemented

his summary judgment response. Not before the magistrate judge’s hearing. And

not after the hearing when he again supplemented his response. At the hearing, when

the magistrate judge brought up discovery, Burns mentioned he wanted an expert on

whether architecture was art and transcripts of the commission’s hearings. Burns

also said, in his post-hearing filings, that he sought more discovery and transcripts

of the commission’s hearings. But Burns conceded that there was no factual dispute

about whether architecture was art. And Burns never told the magistrate judge what

disputed facts the commission’s transcripts would show. Burns did not tell the

magistrate judge, as he was required to do under rule 56(d), how the transcripts

would “rebut the movant’s showing of the absence of a genuine issue of fact.” See

City of Miami Gardens, 931 F.3d at 1287 (citation and internal quotation marks

omitted).

      Burns argues that “the [r]ule 56(d) analysis should be measured based upon

the amount of time for discovery prior to the summary judgment motion being filed,

not the amount of time that had transpired at the time the trial court took up the

motion.” But this is wrong for two reasons. First, the text of the rule directly

contradicts that argument, as it allows for additional “time . . . to take discovery” in

“opposition” to what must be an already-filed motion. Fed. R. Civ. P. 56(d)(2).


                                          28
        USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 29 of 136



Second, Florida Power & Light Co. (the case Burns cites) makes clear that the rule

56(d) time is measured from when summary judgment is entered, not, as he

contends, from when the summary judgment motion is filed. See 893 F.2d at 1316

(“Before entering summary judgment the district court must ensure that the parties

have an adequate opportunity for discovery.” (emphasis added)). The district court

here allowed ten months (with extensions of discovery deadlines in between) from

the filing of the motion until it adopted the magistrate judge’s report and

recommendation and granted summary judgment. It allowed Burns an adequate

opportunity for discovery.

                             First Amendment Claim

      The parties raise three issues with Burns’s First Amendment claim: (1) Can

residential architecture ever be expressive conduct protected by the First

Amendment? (2) If so, what First Amendment test do we use to analyze whether a

home is expressive conduct? And (3) applying the proper test, is Burns’s new

mansion expressive conduct protected by the First Amendment? Burns contends

that custom-designed residential architecture communicates a form of expressive

conduct unique to the homeowner, like his lifestyle choices, political stances, and

individuality. Because the commission’s criteria in section 18-205(a) restricted his

expressive conduct, Burns argues that they had to meet the Supreme Court’s two-

part test in Texas v. Johnson, 491 U.S. 397 (1989). Applying the Johnson test, Burns


                                        29
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 30 of 136



contends that building his new mansion was expressive conduct entitled to First

Amendment protection.

      Palm Beach, on the other hand, argues that residential architecture is not

expressive conduct because, whatever its artistic elements, those elements can’t be

separated from the home’s predominant and primary purpose as a place to sleep, eat,

and live. To the extent that it can be expressive conduct, Palm Beach asks us to

apply the district court’s three-part predominant purpose test adopted from

Mastrovincenzo. Under that test, Burns’s mansion was not expressive because its

predominant purpose, as shown by its location, design, and use, was to serve as a

residence.

      Because we conclude that, even under the easier-to-meet Johnson test,

Burns’s new mansion was not expressive conduct protected by the First Amendment,

we do not decide, and save for another day, the harder issues of whether residential

architecture can ever be expressive conduct and, if so, what is the proper First

Amendment test. We assume that Johnson controls and apply it here to Burns’s new

mansion.

      Despite saying that we are not deciding whether residential architecture can

be expressive conduct protected by the First Amendment, the dissenting opinion

accuses us of deciding the exact opposite: that residential architecture can never be

expressive conduct. Dissenting Op. at 74 (the majority “virtually ensures that no


                                         30
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 31 of 136



piece of residential architecture will ever garner First Amendment protection”); id.

at 116 (“Burns’s house does not present the same circumstances, nor is it likely that

any piece of residential architecture would ever do so.”). The dissenting opinion is

wrong about what we have—and haven’t—decided today.

       To dispel any lingering confusion, we emphasize again that we are not

deciding whether residential architecture can ever be expressive conduct protected

by the First Amendment. We have not decided, as the dissenting opinion says, that

Philip Johnson’s Glass House isn’t expressive conduct but tattooing is; we have not

decided that Jefferson’s Monticello isn’t protected under the First Amendment but

nude dancing is; and we have not decided that the Empire State Building doesn’t

meet the Johnson test but elevator music does. Id. at 93. Not at all.

      Burns’s First Amendment claim challenges the criteria the architectural

review commission used to deny the building permit for his new beachfront

mansion. As part of our independent examination of the actual record in this case,

we will dig deeply into Burns’s plans for his new mansion and his dealings with the

commission to see whether the new mansion meets the Johnson test for expressive

conduct (it doesn’t). Because our review is limited to the actual record in this case,

which is about Burns’s proposed mansion, this opinion says nothing about the

expressive conduct of national historical landmarks, the homes of our founding

fathers and mothers, and the world’s most iconic skyscrapers.


                                         31
        USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 32 of 136



                                    *    *   *

      “In determining whether the government has violated free speech rights, the

initial inquiry is whether the speech or conduct affected by the government action

comes within the ambit of the First Amendment.” One World One Fam. Now v.

City of Miami Beach, 175 F.3d 1282, 1285 (11th Cir. 1999). “Constitutional

protection for freedom of speech ‘does not end at the spoken or written word.’” Fort

Lauderdale, 901 F.3d at 1240 (quoting Johnson, 491 U.S. at 404). Rather, the First

Amendment offers safeguards for “expressive conduct, as well.” Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1270 (11th Cir. 2004) (internal quotation

marks omitted).

      To determine “whether particular conduct possesses sufficient communicative

elements to bring the First Amendment into play,” the two-part Johnson test asks:

(1) “whether ‘[a]n intent to convey a particularized message was present,’” and

(2) whether “the likelihood was great that the message would be understood by those

who viewed it.” Johnson, 491 U.S. at 404 (quoting Spence v. Washington, 418 U.S.

405, 410–11 (1974)); see also Fort Lauderdale, 901 F.3d at 1240. “[A] ‘narrow,

succinctly articulable message is not a condition of constitutional protection’

because ‘if confined to expressions conveying a “particularized message” the First

Amendment would never reach the unquestionably shielded painting of Jackson

Pollock, music of Arnold Schöenberg, or Jabberwocky verse of Lewis Carroll.’”


                                        32
           USCA11 Case: 18-14515          Date Filed: 06/08/2021        Page: 33 of 136



Fort Lauderdale, 901 F.3d at 1240 (cleaned up) (quoting Hurley v. Irish-Am. Gay,

Lesbian & Bisexual Grp., 515 U.S. 557, 569 (1995)). So, in applying the second

factor, “we ask whether the reasonable person would interpret [the conduct] as some

sort of message, not whether an observer would necessarily infer a specific

message.” Holloman, 370 F.3d at 1270.

       Palm Beach conceded to the magistrate judge, and does not dispute on appeal,

that Burns had the intent to convey a message.5 But Burns cannot meet Johnson’s

second element. A reasonable viewer would not infer some sort of message from

Burns’s new mansion because, quite simply, a viewer can’t see it.

       As the second factor of the Johnson test indicates, the Supreme Court’s cases

(and ours) have focused on the perspective of those who “view[]” the expressive

conduct. See Johnson, 491 U.S. at 404. There has to be a viewer for there to be a

great likelihood that the expressive conduct will be understood by those who view

it. Expressive conduct has a “communicative” element, but only insofar as it, “in




       5
         While the dissenting opinion acknowledges our agreement “that, at least for purposes of
summary judgment, Burns intended to convey a message through the design of his home,”
Dissenting Op. at 99, it later says that “[p]erhaps” we “intend[ed] to suggest that Burns’s First
Amendment claim [was] disingenuous” because, when describing the facts, we “pair[ed]” his
“‘philosophy of simplicity in lifestyle’ with a recitation of the house’s features, including that it
will have a ‘basement garage, outdoor pool and spa, cabana, and exercise room,’” id. at 123 n.5.
We have no such intent. All we have done is recite the undisputed facts that the message Burns
sought to communicate with his new mansion—simplicity in lifestyle and living with an emphasis
on fewer personal possessions—included adding 15,000 square feet and a second story to his
mansion, a basement with a five-car garage, wine storage, a steam room, a spa, a cabana, and an
exercise room.
                                                 33
         USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 34 of 136



context, would reasonably be understood by the viewer to be communicative.” Clark

v. Cmty. for Creative Non-Violence, 468 U.S. 288, 294 (1984). After all, expressive

conduct deserves First Amendment protection because it serves as an “effective way

of communicating ideas”—a “short cut from mind to mind.” See W. Va. State Bd.

of Educ. v. Barnette, 319 U.S. 624, 632 (1943). But to get from mind to mind, a

viewer must be able to see the idea being communicated. All of the Supreme Court’s

expressive conduct cases have dealt with conduct that was and could be seen by

viewers.

      In the case that laid the foundation for the Johnson test, Spence, the Supreme

Court examined a First Amendment challenge to a college student’s conviction for

hanging an American flag upside down with a peace symbol taped over it. 418 U.S.

at 406. The student displayed his altered “three by five feet” flag from a window

“above the ground floor” of his private apartment, so it was “plainly visible to

passersby.” Id. In fact, the student got into trouble because police officers observed

the flag from outside the apartment. Id. The state conceded that the student engaged

in expressive conduct, id. at 409, and the Court thought such a concession “inevitable

on this record,” given the undisputed message the student sought to communicate

and the likelihood that “that the message would be understood by those who viewed

it,” id. at 409–11.




                                         34
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 35 of 136



      In Johnson itself, the Supreme Court upheld another First Amendment

challenge to a flag desecration conviction. 491 U.S. at 399. There, the defendant,

after a demonstration against the ongoing Republican national convention, “unfurled

the American flag, doused it with kerosene, and set it on fire” in front of the Dallas

city hall. Id. As in Spence, the state conceded (the Court thought “prudent[ly]”)

that the defendant engaged in expressive conduct. Id. at 405–06. The Court

summarized that, given the political context, the communicative nature of conduct

relating to flags, and the demonstration, “[t]he expressive, overtly political nature of

this conduct was both intentional and overwhelmingly apparent.” Id. at 405.

      The Court has also concluded that parades comfortably fit within expressive

conduct, noting the “inherent expressiveness of marching to make a point.” Hurley,

515 U.S. at 568. Parades consist of “marchers who are making some sort of

collective point, not just to each other but to bystanders along the way.” Id. They

require a public display of their message: “a parade’s dependence on watchers is so

extreme that nowadays, as with Bishop Berkeley’s celebrated tree, if a parade or

demonstration receives no media coverage, it may as well not have happened.” Id.

(internal quotation marks omitted). The Supreme Court had no trouble concluding

that the parade at issue was expressive conduct, given that “[s]pectators line[d] the

streets; people march[ed] in costumes and uniforms, carrying flags and banners with

all sorts of messages (e.g., ‘England get out of Ireland,’ ‘Say no to drugs’); marching


                                          35
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 36 of 136



bands and pipers play[ed]; floats [were] pulled along; and the whole show [was]

broadcast over Boston television.” Id. at 569.

      The many other cases in which the Supreme Court and this Court have

identified protected expressive conduct all share a common element: the expressive

conduct in each of those cases was or could be viewed. The conduct was not like

the proverbial tree, which was out of view because it was deep in the forest. See

Walker v. Tex. Div., Sons of Confederate Veterans, Inc., 576 U.S. 200, 203, 207

(2015) (issuing “specialty license plate designs” for “display on vehicles registered

in Texas”); Pleasant Grove City v. Summum, 555 U.S. 460, 476 (2009) (“By

accepting a privately donated monument and placing it on city property, a city

engages in expressive conduct . . . .”); Virginia v. Black, 538 U.S. 343, 348, 350

(2003) (burning a cross on the property of another or observable from a public road);

City of Erie v. Pap’s A.M., 529 U.S. 277, 289 (2000) (plurality opinion) (nude

dancing at an establishment open to the public); United States v. Grace, 461 U.S.

171, 176 (1983) (peaceful picketing and leafletting on the sidewalks surrounding the

Supreme Court); Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 504

(1969) (wearing a black armband to school); Barnette, 319 U.S. at 642 (refusing to

salute the flag and recite the pledge of allegiance in school); Stromberg v. California,

283 U.S. 359, 362 (1931) (display of a red flag at a summer camp); Fort Lauderdale,

901 F.3d at 1237–38 (outdoor food sharing open to the public at a city park); Buehrle


                                          36
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 37 of 136



v. City of Key West, 813 F.3d 973, 975 (11th Cir. 2015) (tattooing at a “tattoo

establishment in the City’s historic district”); Holloman, 370 F.3d at 1259, 1270

(silently raising fist during the pledge of allegiance at school).

      Here, Burns sought to express a message through his new mansion’s simple

lines, minimal decorative elements, and open spaces built of solid, quality materials,

but his design calls for carefully shielding those purportedly expressive elements

from any viewer. A limestone wall and louvered gate prevent a person driving or

walking north along Ocean Boulevard from seeing the design at all. While a person

driving or walking south may be able to see through the gaps in the louvred gate, the

viewer’s gaze would be met not by a midcentury modern design, but by heavy

landscaping. Private properties close off the north and south view of the new

mansion, further reducing the opportunity for an observer to see the design. Even

Burns’s neighbors could not see his house because he purposely blocked it from their

view with a fourteen-to-sixteen-foot-tall hedge and trees at least eighteen feet tall.

Burns is not burning a flag in front of city hall, parading through Boston, or even

displaying a sign from his viewable window. The landscaping he proposes obstructs

those elements that he says communicate a message. A viewer cannot infer a

message from something the viewer cannot view.

      But, the dissenting opinion says, a reasonable viewer would be able see

Burns’s new mansion from the backside facing the beach. Dissenting Op. at 100–


                                           37
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 38 of 136



01. We know this, the dissenting opinion explains, because the record is “abundant

with examples of neighbors” and commission members “concerned with Burns’s

proposed design precisely because the home can be seen from the vantage point of

the beach.” Id. at 107.

      The dissenting opinion misreads the comments from the commission

meetings. They are not largely about Burns’s design. Instead, the comments were

about the height and mass of Burns’s new mansion and how dissimilar it would be

to the neighboring homes. As part of its criteria, the commission was required to

determine whether the “[h]eight” and “[a]ppearance of mass” of the proposed

building was “excessively dissimilar in relation to any other structure existing . . .

within 200 feet of the proposed site.” Town of Palm Beach, Fla., Code § 18-

205(a)(6). The neighbors and commission members spoke to these factors. To them,

Burns’s new mansion looked like an elephant next to his neighbors’ poodles.

   • “This long massing is, along one property line, is dissimilar to the adjacent

       properties . . . It’s as much or more house than houses that have double the

       lot size. . . . I want to make it abundantly clear that our objection is not on

       the basis to the fact that it is international style architecture. That is not our

       objections.”

   • “The mass of the proposed home will overwhelm both North Ocean

       Boulevard and the view from this popular beach . . . . [Burns] does not have


                                           38
         USCA11 Case: 18-14515       Date Filed: 06/08/2021     Page: 39 of 136



      the land to provide [this] kind of mass without eliminating the privacy of his

      neighbors. Making the house a little less tall is no solution.”

   • “[T]his house is far too massive for the size of the lot . . . . It’s just too—too

      large.”

   • “[W]e’re not picking on the style . . . it’s been reduced, [but] still it’s 165 feet

      of building . . . . So you can see that the proposed property is still significantly

      bigger than the adjacent properties . . . we’re still contending it’s too much

      house.”

   • “[T]he new house still towers at the same height and mass over our building

      and the neighborhood.”

The neighbors and commission members were concerned about their view being

disrupted by a new mansion that was taller and larger than any of the surrounding

homes.

      The dissenting opinion muses that it’s “hard to understand why Burns’s design

created so much controversy . . . if the house would not be visible to the public at

all.” Dissenting Op. at 110. But the dissenting opinion confuses visibility with the

design. The new mansion disrupted the view because its height and mass were so

dissimilar from the rest of the homes in the neighborhood. That disruption is what

caused the controversy. But no reasonable viewer could see the actual design

because it was blocked by landscaping and fences.

                                           39
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 40 of 136



      This doesn’t matter, the dissenting opinion explains, because height and mass

are “hallmark features” of the midcentury modern style so the neighbors must be

seeing some of the design elements. Id. at 109. But large trash heaps also have

height and mass, and no one would say they are midcentury modern masterpieces.

If, as the neighbors explained, all they could see of the back of the new mansion was

height and mass, then there was no great likelihood that a reasonable viewer could

distinguish a Frank Lloyd Wright masterpiece from a pile of garbage.

      Some neighbors and commission members commented on the design of the

new mansion, but those who did were talking about the model Burns presented at

the commission’s meetings. As the dissenting opinion explains, the commission’s

“evaluation . . . looked at the house design without taking landscaping into account.”

Id. at 111. But we must take the landscaping into account as part of our review of

the actual record in this case.

      The dissenting opinion next points to Burns’s experts. Their testimony, the

dissenting opinion explains, showed “that the majority of the landscaping work

would be focused on the north, west, and south sides of the home,” but the east side

of the new mansion would remain “undisturbed.” Id. at 105. But Burns’s expert

testified that Burns’s main landscaping goal was screening the property “more than

adequate.”    Another architectural expert told the commission that there was

“substantial vegetation”—a combination of “topography, grass, and vegetation”—


                                         40
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 41 of 136



creating, “from the ocean looking west,” a “visual barrier” between the new mansion

and the beach. And, George Ranalli—the same expert the dissenting opinion quotes

ten times—swore in his summary judgment affidavit that “Burns has proposed a

house in the context of landscape design to protect the neighbors from unwelcome

and unavoidable intrusions. The house . . . is surrounded on all four side[s] by a

dense perimeter of trees, shrubbery, and other plantings.” All four sides.

      The dissenting opinion also contends that Burns shielded his new mansion

with landscaping “in order to satisfy [the commission] and Burns’s neighbors,” and

“it would make no sense to offer less First Amendment protection to speech when

the person making it takes steps to minimize any offense caused.” Id. at 111 n.3.

But the original plan Burns submitted to the town, before he made any changes,

called for “heavy landscaping.” That original plan would have placed a sixteen-to-

eighteen-foot-tall hedge and numerous trees between the mansion and the road. It

also would have added more landscaping to serve as a buffer between Burns’s

mansion and his neighbors’ homes to the north and south. And Burns’s landscape

architect told the town council exactly why there was heavy landscaping. He

testified that Burns directed him that his “most important design criteri[on]” was

screening the property properly and “more than adequate.” From day one, Burns

wanted to conceal from his neighbors what he now says is his message.




                                         41
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 42 of 136



      The dissenting opinion finally points to five pictures of the mansion to show

that its backside would be visible from the beach. Id. at 101–05. But the five

pictures are more than a little misleading about what a viewer standing on the beach

facing west would actually see. The first picture is an aerial photo of Burns’s

“current house,” not his new one. Id. at 101. It tells us nothing about what the new

mansion with its heavy landscaping would look like. And this photo is from so high

up that the Goodyear Blimp could have taken it. It would be impossible to make out

the dunes, grass, trees, and the substantial vegetation from 1,000 feet in the air.

      The second picture is the architect’s two-dimensional schematic of the new

mansion. This top-down drawing of the inside doesn’t show all of the outside visual

barriers surrounding the new mansion.

      The third picture is a computer-generated mockup of the new mansion with

an unobstructed view of its backside. The third picture shows only a sliver of land

between the water and the backdoors, creating the illusion that Burns could jump

from his living room right into the Atlantic Ocean. But, of course, he can’t. Behind

the new mansion is a backyard, dunes, sea grass, trees, vegetation, and a large beach.

The dissenting opinion’s other pictures contradict the third picture. The first,

second, fourth, and fifth pictures show the large beach and backyard; the dissenting

opinion’s third picture inexplicably—and misleadingly—doesn’t. The dissenting

opinion’s third picture is like a picture of a castle without the moat and gate. It’s a


                                          42
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 43 of 136



nice closeup of the building but it’s not what a reasonable viewer would actually see

if she were looking at the castle.

      The fourth and fifth pictures are hobby-store models of Burns’s new mansion.

The dissenting opinion claims that they show the “lack of landscaping on the east

side” of the new mansion, in contrast to the “dense foliage screen” on the other three

sides. Id. at 104–05. But these models—because they are models of the new

mansion and not the landscaping—purposely left out the screening on the backside.

When presenting the models to the architectural review commission, Burns’s

landscape architect told the commission that “on the rear” of the new mansion there

would be “more screening . . . than what the model shows”—“[a] lot more.” Burns’s

architect explained that the company which made the models didn’t even “have sea

grape,” one of the plants that was a part of the visual barrier surrounding the new

mansion and which Burns planned to add more of from both the north and south

property lines “towards the house” and “into [his] property.”

      None of the dissenting opinion’s five pictures show what a viewer would

actually see if she were standing on the beach facing the back of Burns’s new

mansion. None of them. They don’t show what a viewer would see because they’re

purposely incomplete. For what a viewer would actually see, the summary judgment

evidence is clear. There would be “substantial vegetation” creating a “visual barrier”

between the new mansion and the beach. The new mansion, Burns’s summary


                                          43
        USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 44 of 136



judgment expert swore, would be “surrounded on all four side[s] by a dense

perimeter of trees, shrubbery, and other plantings.” We take Burns’s expert at his

word; the dissenting opinion doesn’t and instead relies on old or misleading pictures

and incomplete plastic models to get around the testimony of Burns’s own expert.

      The dissenting opinion ends this part wondering “why Burns would create a

home with floor-to-ceiling windows only to block the view of the ocean.” Id. at 110.

But we don’t have to wonder; the answer is in the actual record. Burns’s landscape

architect told the town council that “the most important design criteria for this project

for me, and a directive from my client [Burns], was to screen this house properly and

more than adequate.”

      Shifting gears, the dissenting opinion says that, “even if it were true that

Burns’s house was not visible at all to those driving and walking by[,] . . . his home

would still warrant First Amendment protection” because a guest may be a

reasonable viewer. Id. at 111-12.        The dissenting opinion relies on the new

mansion’s four or five bedrooms and a letter to neighbors about an expanded

driveway. Id. at 112-13. But the letter said nothing about Burns inviting guests to

his new mansion—Burns (through his attorney) told the commission that the

driveway would create parking for “staff” so they wouldn’t have to park on the

street—and he presented no evidence that he intended to invite guests.              The

dissenting opinion finds it “hard to imagine that Burns intended to rebuild his home


                                           44
           USCA11 Case: 18-14515      Date Filed: 06/08/2021     Page: 45 of 136



and never invite a single soul to see it,” id. at 112, but the dissenting opinion’s

imagination is not evidence and does not create a genuine issue of material fact for

summary judgment purposes. See Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181

(11th Cir. 2005) (“Speculation does not create a genuine issue of fact; instead, it

creates a false issue, the demolition of which is a primary goal of summary

judgment.” (quotation omitted)). Besides, we don’t have to imagine why Burns

wanted to build a new mansion. He told us why: “I wished to renovate my existing

house to better reflect my current tastes and long-term needs. It was my intention

that the design of the new house to be a means of communication and expression of

the person inside: Me.” Burns told us his purpose in building his new mansion and

it was not to invite guests.

       After going on-and-on for ten pages about whether a reasonable viewer can

see Burns’s home, Dissenting Op. at 100–10, the dissenting opinion tells us that it

doesn’t even matter if a passerby or Burns’s neighbors can’t see his house because

“the courts have given extensive protection, in many ways and in many different

contexts, to the home,” id. at 112 n.4, citing City of Ladue v. Gilleo, 512 U.S. 43

(1994) and Stanley v. Georgia, 394 U.S. 557 (1969).6 But Gilleo and Stanley are


       6
        The dissenting opinion also cites Lawrence v. Texas, 539 U.S. 558 (2003); Kyllo v.
United States, 533 U.S. 27 (2001); Payton v. New York, 445 U.S. 573 (1980); and Griswold v.
Connecticut, 381 U.S. 479 (1965). Dissenting Op. at 112 n.4. But none of these are First
Amendment cases. Lawrence and Griswold were substantive due process cases, while Kyllo and


                                            45
          USCA11 Case: 18-14515            Date Filed: 06/08/2021        Page: 46 of 136



not expressive conduct cases. They are First Amendment free speech cases that

involved reading, writing, and watching films. The plaintiff in Gilleo put up a sign

in her yard in 1990, and later in the upstairs window of her home, protesting the

Persian Gulf War. 512 U.S. at 45–46. As the Supreme Court explained, “signs are

a form of expression protected by the Free Speech Clause.” Id. at 48. And the Gilleo

plaintiff’s sign was intended for viewers to see. As the Court explained, “a person

who puts up a sign at her residence often intends to reach neighbors, an audience

that could not be reached nearly as well by other means.” Id. at 57.

       The defendant in Stanley was arrested for possessing obscene films in his

home. 394 U.S. at 558. The Supreme Court reversed his conviction, holding that

the First Amendment prohibited the state from prosecuting the defendant for the

private possession of obscene films. Id. at 558–59. “If the First Amendment means

anything, it means that a State has no business telling a man, sitting alone in his own

house, what books he may read or what films he may watch.” Id. at 565.


Payton were Fourth Amendment cases. None have anything to do with expressive conduct.
Lawrence was about the constitutionality of Texas’s sodomy ban. 539 U.S. at 562 (“The question
before the Court is the validity of a Texas statute making it a crime for two persons of the same
sex to engage in certain intimate sexual conduct.”). Kyllo was about whether law enforcement’s
use of thermal-imaging technology amounted to a warrantless search. 533 U.S. at 29 (“This case
presents the question whether the use of a thermal-imaging device aimed at a private home from a
public street to detect relative amounts of heat within the home constitutes a ‘search’ within the
meaning of the Fourth Amendment.”). Payton was about the constitutionality of a warrantless
seizure. 445 U.S. at 574 (“These appeals challenge the constitutionality of New York statutes that
authorize police officers to enter a private residence without a warrant and with force, if necessary,
to make a routine felony arrest.”). And Griswold was about the constitutionality of Connecticut’s
birth control ban. 381 U.S. at 480 (holding unconstitutional state law that criminalized the use of
“any drug, medicinal article or instrument for the purpose of preventing conception”).
                                                 46
         USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 47 of 136



      Neither Gilleo nor Stanley involved expressive conduct, much less expressive

conduct and architecture. In neither case did the Supreme Court have to grapple, as

we do here, with First Amendment issues involving expressive conduct. Political

signs are pure speech. Gilleo, 512 U.S. at 48; Baldwin v. Redwood City, 540 F.2d

1360, 1366 (9th Cir. 1976) (“Communication by signs and posters is virtually pure

speech.”). So are books and films. See Kaplan v. California, 413 U.S. 115, 119–20

(1973) (explaining that “films” and “the printed word” have First Amendment

protection); Metzger v. Peracy, 393 F.2d 202, 203 (7th Cir. 1968) (“[M]otion

pictures, like books, are protected by the constitutional guarantees of freedom of

speech and press.”). As the dissenting opinion acknowledges, “when analyzing the

scope of the First Amendment protection beyond ‘pure speech,’ courts should apply

the expressive conduct test.” Dissenting Op. at 95. And expressive conduct depends

on an observer’s ability to see it. Unless it is seen, there is no likelihood that a viewer

would infer a message from it. See Johnson, 491 U.S. at 404. That is true whether

the expressive conduct occurs inside or outside the home. Just as the fall of Bishop

Berkeley’s tree in the forest makes no sound unless someone is there to hear it,

expressive conduct conveys no message unless someone sees it.                      Burns’s

architectural design does not speak so long as his trees prevent viewers from seeing

it. See Hurley, 515 U.S. at 568.

                                        *   *    *


                                            47
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 48 of 136



      But even if potential viewers could see through the trees, shrubbery, and other

landscaping (put there at Burns’s direction to block the view) and could catch a

glimpse of some part of the backside of the proposed new mansion, there still would

be no great likelihood they would understand that it conveyed some sort of message.

See Fort Lauderdale, 901 F.3d at 1240. In expressive conduct cases, “context

matters.” Id. at 1237. Context separates “the physical activity of walking from the

expressive conduct associated with a picket line or a parade”; the act of sitting down

to read at a library from sit-ins protesting segregation; and nude dancing from private

dressing. Id. at 1241. The “circumstances surrounding an event” help a reasonable

observer discern the dividing line between expressive conduct and everyday

conduct. See id.

      In Fort Lauderdale, we examined five contextual factors to determine whether

there was a great likelihood some sort of message would be understood by those who

viewed a group sharing a meal with the homeless in a city park. See 901 F.3d at

1242–43. First, the group set up tables and its banner and distributed literature at its

events, which distinguished its activity from simply sharing a meal with friends. Id.

at 1242. Second, the meal was open to everyone and the group invited all present to

share in the meal at the same time. Id. Third, the organization conducted its

activities at a city park, a traditional public forum and a “place[] ‘historically

associated with the exercise of First Amendment rights.’” Id. (quoting Carey v.


                                          48
           USCA11 Case: 18-14515    Date Filed: 06/08/2021   Page: 49 of 136



Brown, 447 U.S. 455, 460 (1980)). Fourth, “the City’s homeless population [was]

an issue of concern in the community” that would increase “the likelihood that the

reasonable observer would understand that [the organization’s] food sharing sought

to convey some message.” Id. at 1242–43. The city had held a “public workshop”

on “homeless issues, including public feedings” in city parks and the status of the

city’s homeless population had attracted local news coverage for years before that

workshop. Id. at 1242. Fifth, the history of “sharing meals with others” that

stretched back “millennia” indicated an observer would interpret some message. Id.

at 1243.

      Here, the Fort Lauderdale factors show that a reasonable observer would view

Burns’s new mansion as a really big house, but not as an expression of some sort of

message. First, Burns has no plans to set up tables, distribute literature, or hang up

a banner in front of his new mansion. He is not giving tours or handing out

informational brochures on its design elements.

      Second, Burns has offered no evidence that his house will be open to everyone

or that he has invited the public to view his architectural design. In fact, he has

carefully shielded it from public view with a limestone wall, louvered gate, heavy

landscaping, and substantial vegetation.

      Third, unlike a public park, a private residence is not a traditional public

forum, nor has it been historically associated with the exercise of First Amendment


                                           49
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 50 of 136



rights. Certainly, First Amendment protections do not end at the home. See, e.g.,

Spence, 418 U.S. at 406. But a private home, unlike a public park, has not

traditionally “been used for purposes of assembly, communicating thoughts between

citizens, and discussing public questions.” Fort Lauderdale, 901 F.3d at 1242.

Unlike a group activity in a public park, the context of Burns’s new mansion—a

private oceanfront residence surrounded by lush greenery along a quiet residential

street—does not transmit a message to the viewer.

      Fourth, there is no evidence that residential midcentury modern architecture

was a public concern of the town that was workshopped by the town council or

reported by the local news in the years before Burns’s building permit application.

See id. There was no local discussion or public concern about Burns’s design that

would provide background to help a reasonable observer understand that Burns

sought to convey some message. In fact, the midcentury modern style was so

uncontroversial that it was listed in the architectural review commission’s guidelines

as one of Palm Beach’s ten predominate styles. Burns was not burning a flag after

a demonstration amid the ongoing Republican national convention, see Johnson, 491

U.S. at 406, hanging an American flag upside down with a peace symbol taped over

it after the shootings at Kent State, see Spence, 418 U.S. at 410, or wearing a black

armband to school during the Vietnam War, see Tinker, 393 U.S. at 505. See also




                                         50
         USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 51 of 136



Fort Lauderdale, 901 F.3d at 1243. He was merely building another house on a

residential street.

       Fifth, there is no evidence that residential architecture has been used over the

millennia to convey a message.         Burns submitted expert reports discussing

residential architecture as an expressive means for the homeowner. One expert said

that a custom design enhanced the expressive nature of a house because the architect

and client can work together to express the client’s “personal aesthetic.” And

another expert chronicled the development of architecture as an art form starting

with Plato, continuing with the ancient Romans and the Renaissance, and enduring

today. But there was no evidence that residential architecture, specifically, has a

historical association with communicative elements that would put a reasonable

observer on notice of a message from Burns’s house.

       The fifth Fort Lauderdale factor asks whether the conduct at issue has been

understood to convey a message over the millennia. 901 F.3d at 1243. While

Burns’s experts noted that architectural principles have been used to build homes

since Roman times, they said nothing about the message residential architecture has

conveyed going “back many hundreds of years.”             As the dissenting opinion

concedes, Burns’s experts take a “mile-high view” of the history of residential

architecture, Dissenting Op. at 121, but—other than some academic-sounding




                                          51
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 52 of 136



generalities—they don’t explain what residential architecture has communicated

over the millennia.

      The historical context in Fort Lauderdale showed that sharing meals was not

merely a mode of dining, but also a form of expression. See 901 F.3d at 1243. Two

millennia ago, Jesus ate with sinners and tax collectors to “demonstrate that they

were not outcasts in his eyes.” Id. In 1621, Native Americans and the pilgrims

shared the first thanksgiving to celebrate the harvest. Id. Over two hundred years

later, President Lincoln established thanksgiving as a national holiday to express

gratitude for the country’s blessings of “fruitful fields and healthful skies.” Id. And

Americans continue to celebrate the holiday with traditional foods and family and

friends. Id. Both the long history of significant meal sharing and what those meals

conveyed—messages of inclusion and gratitude—put an observer on notice of a

message from a shared meal. Burns has offered no similar evidence. He has not

established that residential architecture has a history stretching back millennia which

shows an association between home design and communication.

      The weight of the factors in Fort Lauderdale revealed that the plaintiff

organization’s “food sharing events [were] more than a picnic in the park.” Id. at

1243. We cannot say the same about Burns’s mansion. To the reasonable observer,

it is nothing more than another big beachfront home.




                                          52
        USCA11 Case: 18-14515         Date Filed: 06/08/2021       Page: 53 of 136



      The dissenting opinion concedes, as it must, that Burns’s proposed mansion

doesn’t “present the same circumstances” that made meal sharing protected

expressive conduct in Fort Lauderdale. Dissenting Op. at 116. But it complains that

it’s unlikely “that any piece of residential architecture would ever do so” under the

Fort Lauderdale factors. Id. Wrong. Take one of the dissenting opinion’s own

examples, Monticello. (1) Monticello has its own website, brochures, and books that

are published by the National Park Service and available to the public.

(2) Monticello is open for tours. (3) Monticello is a national historic landmark. (4)

And its builder, Jefferson, was the author of the Declaration of Independence, our

first secretary of state, our second vice president, our third president, the leader of

his political party for decades, and an inventor. Hundreds of years later, Jefferson,

his ideas, and his ideals are still a part of our public debate.

      The dissenting opinion criticizes us for looking at Monticello’s historical

context as part of the expressive conduct test, id. at 117-18, but all we’ve done is

apply the same factors the Supreme Court does in its expressive conduct cases. In

Johnson, for example, the Supreme Court considered the two-hundred-year history

of the American flag as a national symbol to conclude that burning the flag was

expressive conduct. See Johnson, 491 U.S. at 404–05 (“That we have had little

difficulty identifying an expressive element in conduct relating to flags should not

be surprising. The very purpose of a national flag is to serve as a symbol of our


                                            53
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 54 of 136



country; it is, one might say, the one visible manifestation of two hundred years of

nationhood.” (quotation omitted)).

      While there is no evidence in our record that residential architecture has

communicated a message dating back millennia, we’ve never said that every

contextual factor has to weigh in favor of the conduct being expressive. The Fort

Lauderdale factors are contextual guidelines that we weigh together to decide

whether or not certain conduct is protected expression. But Burns’s proposed new

mansion does not require us to weigh any competing contextual clues because none

of the factors favor finding a great likelihood that a reasonable observer would

receive some sort of message from a hidden beachfront mansion.

      The dissenting opinion says that the Fort Lauderdale factors “were relevant to

determining whether . . . food sharing in a public park was expressive” but aren’t

relevant in “all future cases” like hanging an American flag upside-down (Spence)

or nude dancing (Schad). Dissenting Op. at 116–17. “[T]he circumstances that

made the meals in Fort Lauderdale expressive,” as the dissenting opinion

understands it, “were not the same as those that made the flag burning expressive in

Johnson.” Id. at 118. That is also wrong. The Fort Lauderdale court didn’t make

up the expressive conduct factors. It got them from Supreme Court expressive

conduct cases having nothing to do with sharing meals. The first Fort Lauderdale

factor—setting up tables and banners and distributing literature—came from the


                                          54
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 55 of 136



Supreme Court’s decision in Hurley, the parade case. 901 F.3d at 1242 (citing

Hurley, 515 U.S. at 570). The third factor—the location of the expressive conduct—

came from the Supreme Court’s decisions in Spence and Johnson, the flag cases (the

very cases that the dissenting opinion says are not contextually relevant to the Fort

Lauderdale factors). Id. (citing Spence, 418 U.S. at 409–10 and Johnson, 491 U.S.

at 406). The fourth factor—whether the conduct involves an issue of concern to the

community—also came from Spence and Johnson as well as Tinker, the black

armband in school case. Id. at 1242–43 (citing Johnson, 491 U.S. at 406, Spence,

418 U.S. at 410, and Tinker, 393 U.S. at 505). And the fifth Fort Lauderdale factor—

the history of the conduct—also came from Johnson. Id. at 1243 (citing Johnson,

491 U.S. at 405–06). While the dissenting opinion says that the factors “are ripped

from a markedly different context,” Dissenting Op. at 117, we and the Supreme

Court have used the Fort Lauderdale factors in cases as different as flag burning,

armband wearing, parading, and meal sharing. There’s no reason—other than they

don’t support the dissenting opinion’s position—why the same factors cannot be

used to evaluate the expressiveness of residential architecture.

      We do not hold and have not said, as the dissenting opinion implies we have,

that the Fort Lauderdale factors are “exclusive.” Id. at 116. There may be other

factors that are relevant to whether Burns’s new mansion is expressive conduct

protected by the First Amendment. But it’s incorrect to say, as the dissenting opinion


                                         55
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 56 of 136



does, that the Fort Lauderdale factors are not the same as the factors the Supreme

Court considered in flag-burning cases and in other non-sharing-meal cases. They

are.

       After all the pages of discussion spent arguing that the Fort Lauderdale factors

don’t apply to any cases but those involving meal-sharing, the dissenting opinion

puts forward only two other factors to fill the void. One factor is whether a

reasonable viewer would interpret the choice of architectural style as “a message

about the philosophy of the house’s owner,” and the other factor is whether Burns’s

design is different from his neighbors. Id. at 118, 122. There are three problems

with the dissent’s reliance on these two additional factors.

       First, the dissenting opinion concedes that the parties’ “incomplete record . . .

comes to us without a resolution by the district court of questions basic to the

disposition of this case,” including “whether there is a likelihood that some sort of

message would be communicated to those who view Burns’s new home.” Id. at 74.

That is fatal to his First Amendment expressive conduct claim, which requires a great

likelihood that the particular conduct convey some message to those who view it.

Johnson, 491 U.S. at 404.

       The second problem with the dissenting opinion’s reliance on its two new

factors is that the dissenting opinion fills the gap in the record with journals and

articles to support the proposition that a reasonable viewer would understand the


                                          56
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 57 of 136



midcentury modern design as conveying some sort of message. But none of these

journals and articles are evidence; none of them are in the actual record before us.

The dissenting opinion’s extended discussion about the midcentury modern style

going back to the 1930s relies on sources that were not turned over during discovery,

were not put before the district court for its consideration on summary judgment,

and are not part of the actual record in this case. Our independent examination of

the whole record of a case in First Amendment free speech cases gives us room to

review the “whole record,” Don’s Porta, 829 F.2d at 1053 n.9, but only the actual

record compiled in the district court. Our adversarial judicial system requires that

the parties develop the record, not that appellate courts do so.        See Turner v.

Burnside, 541 F.3d 1077, 1086 (11th Cir. 2008) (“We do not consider facts outside

the record.”).

      The third problem with the dissenting opinion’s reasoning based on its two

factors is that it does not fit the actual record in this case. Even assuming a neighbor

walking on the beach behind Burns’s new mansion could see some sliver of the rear

of the house, virtually all of the midcentury modern design elements would be

blocked by trees and hedges and gates and vegetation and other visual barriers. As

we explained, Burns instructed his landscape architect to shield his proposed new

mansion from his neighbors so the architectural design elements couldn’t be seen.

It’s like hanging a Jackson Pollock painting backwards and with all but the top part


                                          57
        USCA11 Case: 18-14515         Date Filed: 06/08/2021    Page: 58 of 136



of it hidden. To the extent there is any evidence in the actual record that any

“elements” of midcentury modern design in the proposed house would be

“discernable to a reasonable viewer,” Dissenting Op. at 120, the viewer wouldn’t be

able to see enough of those elements for there to be a great likelihood of her getting

some sort of message about the architectural style to know that Burns’s new mansion

was different from the other homes in the area.

                                       *    *    *

      Because the dissenting opinion finds that Burns’s new mansion is expressive

conduct protected under the First Amendment, it addresses the level of scrutiny that

should be applied to the architectural review commission’s criteria and whether the

criteria survives that level of scrutiny. It concludes that the criteria are content-based

and subject to strict scrutiny, and that the justification for the criteria—aesthetics—

does not survive strict scrutiny.

      If we were to respond in full to this part of the dissenting opinion, we would

build off of the following foundation:

   • The inconsistency between two of the dissenting opinion’s positions. On the

      one hand, it states that because the “district court applied the wrong legal

      standard to Burns’s First Amendment claim,” it would “vacate and remand,

      directing the district court in the first instance to find facts and measure them

      against the appropriate standard of law.” On the other hand, the dissenting


                                           58
    USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 59 of 136



  opinion goes on to decide all of the legal issues it had earlier described as

  “com[ing] to us without a resolution by the district court” because of the

  “incomplete record.” Dissenting Op. at 74, 98.

• The section 18-205(a) criteria are not content-based because they do not

  distinguish favored from unfavored speech. Section 18-205(a) requires the

  commission to consider whether the proposed building is excessively

  dissimilar to any other structure within 200 feet in respect to “significant

  design features” and “[a]rchitectural compatibility.” Town of Palm Beach,

  Fla., Code § 18-205(a). On its face, section 18-205(a) applies to all designs.

  It asks only whether the design features of the proposed building are

  excessively dissimilar from the surrounding homes. If a grocery store rule

  requires that dissimilar-looking produce not be put next to each other on the

  same grocery shelf, a stock clerk doesn’t have to know whether a fruit is a

  mango or a papaya to know that it doesn’t look like a pineapple. And the

  similar-produce rule is not personal to any of the three fruits; it is not content-

  based in the usual sense.

• Section 18-205(a) was not intended to discriminate against midcentury

  modern designs. In the last forty years, the commission received fifteen

  applications for building permits based on a midcentury modern design. Of

  those fifteen, the commission rejected only one.           Just one.     That’s a


                                      59
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 60 of 136



      93.3 percent success rate for midcentury modern designs.                   Some

      discrimination.     And the commission’s own guidelines describe the

      midcentury modern style as one of the ten predominant styles in Palm Beach.

      We could go on about this part of the dissenting opinion addressing the level

of scrutiny that should be applied to the architectural review commission’s criteria

and whether the criteria survive that level of scrutiny, but there is no need. Because

we’ve concluded that, even under the Johnson test, Burns’s proposed new mansion

is not expressive conduct protected under the First Amendment free speech clause,

we don’t need to decide: whether the commission’s criteria are content-based or

content-neutral; the level of scrutiny to be applied; and whether the town has given

a sufficient justification for its ordinance. Generally, we don’t answer constitutional

questions that don’t need to be answered. See Lyng v. Nw. Indian Cemetery

Protective Ass’n, 485 U.S. 439, 445 (1988) (“A fundamental and longstanding

principle of judicial restraint requires that courts avoid reaching constitutional

questions in advance of the necessity of deciding them.”).

      In the end, the dissenting opinion waxes poetically and passionately about

architecture, art, and the First Amendment and criticizes us for shying away from

the Constitution’s commitment to free expression. Dissenting Op. at 136. But this

Court has never shied away from protecting expressive conduct. We have found

outdoor meal-sharing in a public park (Fort Lauderdale), tattooing (Buehrle), and


                                          60
        USCA11 Case: 18-14515         Date Filed: 06/08/2021    Page: 61 of 136



silently raising a fist during the pledge of allegiance at school (Holloman) to be

expressive conduct protected by the First Amendment.

      One day, we may even find some residential architecture to be expressive

conduct. But Burns’s proposed new mansion is not Monticello or Versailles, no

matter how much the dissenting opinion wants to compare it to those historic homes.

It’s just a really big beachfront house that can’t be seen, located on a quiet residential

street in Palm Beach, Florida.

                      Fourteenth Amendment Vagueness Claim

      Burns next contends that section 18-205(a), the architectural review

commission’s criteria for reviewing building permits, is void for vagueness.          He

argues that section 18-205(a) fails to inform ordinary people what it prohibits and

allows the commission unbridled discretion to deny applications and target modern

architecture.

      The Fourteenth Amendment prohibits “any state” from “depriv[ing] any

person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV, § 1. “It is, by now, a ‘basic principle of due process that an enactment is void

for vagueness if its prohibitions are not clearly defined.’”          Wollschlaeger v.

Governor, State of Fla., 848 F.3d 1293, 1319 (11th Cir. 2017) (en banc) (quoting

Grayned v. City of Rockford, 408 U.S. 104, 108 (1972)). A vague law can violate

the due process clause if it (1) “fails to provide people of ordinary intelligence a


                                           61
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 62 of 136



reasonable opportunity to understand what conduct it prohibits” or (2) “authorizes

or even encourages arbitrary and discriminatory enforcement.” Id. (quoting Hill v.

Colorado, 530 U.S. 703, 732 (2000)). “[A] civil statute is unconstitutionally vague

only if it is so indefinite as ‘really to be no rule or standard at all.’” Leib v.

Hillsborough Cnty. Pub. Transp. Comm’n, 558 F.3d 1301, 1310 (11th Cir. 2009)

(quoting Seniors C.L. Ass’n v. Kemp, 965 F.2d 1030, 1036 (11th Cir. 1992)).

      The void-for-vagueness doctrine addresses “at least two connected but

discrete due process concerns: first, that regulated parties should know what is

required of them so they may act accordingly; second, precision and guidance are

necessary so that those enforcing the law do not act in an arbitrary or discriminatory

way.” F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012). Standard

economic regulations, including zoning ordinances, need only pass “a less strict

vagueness test.” See Vill. of Hoffman Ests. v. Flipside, Hoffman Ests., Inc., 455

U.S. 489, 498 (1982); see also CMR D.N. Corp. v. City of Philadelphia, 703 F.3d

612, 631 (3d Cir. 2013) (applying the “less strict vagueness test” to a zoning

ordinance). In First Amendment free speech cases, however, “rigorous adherence

to those requirements is necessary to ensure that ambiguity does not chill protected

speech.” Fox Television Stations, 567 U.S. at 253–54. Because Burns’s proposed

new mansion does not raise First Amendment concerns, we apply the “less strict

vagueness test.” See Hoffman Ests., 455 U.S. at 496–98 (rejecting a free speech


                                         62
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 63 of 136



challenge and proceeding with the void-for-vagueness analysis); see also Leib, 558

F.3d at 1311 (holding that a civil statute regarding permitting met the less strict

vagueness standard); Reserve, Ltd. v. Town of Longboat Key, 17 F.3d 1374, 1378–

79 (11th Cir. 1994) (holding that an ordinance that allowed a town to revoke a

building permit upon a determination that “substantial work” had not been

accomplished in a thirty-day period was not unconstitutionally vague).

      Like the district court, we conclude that section 18-205(a) is not

unconstitutionally vague. In a similar case, Maher v. City of New Orleans, 516 F.2d

1051, 1054 (5th Cir. 1975), the former Fifth Circuit held that a New Orleans

ordinance requiring an architectural commission to preserve the “architectural and

historical value” of that city’s French Quarter did not run afoul of the due process

clause. There, the plaintiff wanted to demolish his Victorian cottage and build

apartments in its place. Id. He sought approval from the city’s architectural

commission, as required for any demolition or construction project. Id. As with

Burns’s new mansion, “[a]lmost from the time of the original application, interested

individual neighborhood owners . . . vigorously opposed the [plaintiff’s] plan to tear

down the cottage and to develop the property.” Id. The plaintiff “undertook a

succession of attempts to secure approval of his plans from the [c]ommission,”

which it eventually granted before the city council reversed it. Id. The plaintiff sued

the city, arguing that the architectural commission ordinance violated due process


                                          63
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 64 of 136



because “it provide[d] inadequate guidance to the [c]ommission for the exercise of

its administrative judgment.” Id. at 1061.

      We rejected the vagueness challenge for several reasons. First, the state

constitution, the architectural commission ordinance, and the state supreme court

had fleshed out what the ordinance meant by “architectural and historical value”—

that it, for example, sought protection of the “quaint and distinctive character of the

area.” Id. at 1060–63 & n.58. Second, the ordinance applied only to a specific

geographic district, was limited to the appearance of the portions of buildings that

faced public streets, and “regulat[ed] items of special interest, such as floodlights,

overhanging balconies or signs.” Id. at 1062. Third, the ordinance required the

architectural commission to consist of “architects, historians and business persons

offering complementary skills, experience and interests.” Id. And fourth, the city

council had the power to review the commission’s decisions, preventing the

“potential for arbitrariness.” Id.

      Like Maher, section 18-205(a) has the same protections that limit the

commission’s discretion and saved the review criteria from the shoals of vagueness.

It has ten exhaustive criteria that the commission must consider before approving an

application. Town of Palm Beach, Fla., Code § 18-205(a). The “excessively

dissimilar” standard was geographically limited to comparing homes within 200 feet

of Burns’s mansion. Id. § 18-205(a)(6). The commission has a limited membership


                                          64
        USCA11 Case: 18-14515      Date Filed: 06/08/2021   Page: 65 of 136



made up of no less than two, but no more than three, registered architects and one

landscape architect, and even the other members had to be “specially qualified” in

art, architecture, community planning, land development, real estate, landscape

architecture, or another relevant profession, or have “civic interest and sound

judgment” that could be used to determine the effects of a proposed building on “the

desirability, property values and development of surrounding areas.” Id. §§ 18-

166(a), 18-167(a). And the town council had the power to review arbitrary decisions

by the commission. Id. § 18-177.

      Faced with similar ordinances, our sister circuits have reached the same

conclusion that we do. The Third Circuit concluded that the phrase “development

appropriate in scale, density, character and use for the surrounding community” did

“not provide ‘no standard at all.’”     CMR, 703 F.3d at 631–32.         There, the

Philadelphia ordinance defined the geographic reach of the provision, which

informed the definition of “community.” Id. at 632. And the other words could be

unambiguously understood by reference to their dictionary definitions. Id.

      The Fifth Circuit has also applied Maher to an ordinance that required a

building’s color to “harmonize with the structure’s facade,” its materials to be

“architecturally and historically appropriate,” and its walkways to be “compatible”

with the walkways of “surrounding structures.” Mayes v. City of Dallas, 747 F.2d

323, 325 (5th Cir. 1984). Those criteria, the Fifth Circuit concluded, “provide[d]


                                        65
           USCA11 Case: 18-14515    Date Filed: 06/08/2021   Page: 66 of 136



adequate legislative direction to the [c]ommission to enable it to perform its

functions consonant with due process.” Id.

       And the Ninth Circuit has upheld an ordinance that gave a zoning commission

“authority to determine whether the use ‘would cause any damage, hazard, nuisance

or other detriment to persons or property in the vicinity.’” Turning Point, Inc. v.

City of Caldwell, 74 F.3d 941, 944 (9th Cir. 1996). The court determined that the

ordinance used language “characteristic of zoning regulation” that was “not so

general as to be unintelligible to any reasonable owner of property” and thus not

unconstitutionally vague. Id. The Third, Fifth, and Ninth Circuits recognized that

some of the exact words and phrases that Palm Beach used here, such as “harmony”

and “compatible” and a comparison of architectural styles among nearby structures,

were not vague and arbitrary.      Given the detailed criteria and the procedural

protections in section 18-205(a), we cannot say that it provided “no rule or standard

at all.”

                   Fourteenth Amendment Equal Protection Claim

       Burns argues that the district court erred in granting summary judgment on

his class-of-one equal protection claim because he offered evidence that the

commission reviewed fifteen midcentury modern designs (before Burns’s) and

approved all of them except one. This evidence, Burns says, showed that he was

treated differently than similar homeowners.


                                         66
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 67 of 136



      The Fourteenth Amendment prohibits a state from “deny[ing] to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV,

§ 1. Our equal protection cases generally involve “governmental classification and

treatment that affects some discrete and identifiable group of citizens differently

from other groups.” Corey Airport Servs., Inc. v. Clear Channel Outdoor, Inc., 682

F.3d 1293, 1296 (11th Cir. 2012). But a select subset of decisions allow class-of-

one equal protection claims where “the identifiable group that was discriminated

against consisted solely of the plaintiff.” Id. at 1297 n.2. Specifically, we and the

Supreme Court have allowed class-of-one claims for “the government’s regulation

of property” because we have “a clear standard against which departures, even for a

single plaintiff, c[an] be readily assessed.” Engquist v. Or. Dep’t of Agric., 553 U.S.

591, 602 (2008); see also Vill. of Willowbrook v. Olech, 528 U.S. 562, 565 (2000)

(per curiam) (class-of-one challenge allowed to municipality’s requirement of an

abnormally long easement); Stardust, 3007 LLC v. City of Brookhaven, 899 F.3d

1164, 1176–77 (11th Cir. 2018) (discussing a class-of-one claim against a zoning

ordinance); Campbell v. Rainbow City, 434 F.3d 1306, 1314 (11th Cir. 2006)

(applying class-of-one analysis to a challenge of a zoning ordinance).

      To succeed on a class-of-one claim in a zoning case, the plaintiff must show

that “she has been intentionally treated differently from others similarly situated and

that there is no rational basis for the difference in treatment.” Campbell, 434 F.3d


                                          67
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 68 of 136



at 1314 (quoting Olech, 528 U.S. at 564).         Because “[d]ifferent treatment of

dissimilarly situated persons does not violate the equal protection clause,” the

plaintiff must show that those “others similarly situated” are “prima facie identical

in all relevant respects.” Id. (emphasis and internal quotation marks omitted). In

evaluating the similarly situated requirement, we look at the state action “in light of

the full variety of factors that an objectively reasonable governmental decisionmaker

would have found relevant in making the challenged decision.” Griffin Indus., Inc.

v. Irvin, 496 F.3d 1189, 1203 (11th Cir. 2007).

      Palm Beach has given us “the full variety of factors that an objectively

reasonable governmental decisionmaker would have found relevant” in the form of

the statutory criteria it uses to review building permits—section 18-205(a). See id.

The statutory criteria are mandatory and apply to every application the commission

reviews. Town of Palm Beach, Fla., Code § 18-205(b). So, to show an equal

protection violation, Burns must offer evidence of similar mansions that the

commission approved based on the same criteria in section 18-205(a) that the

commission cited in rejecting his application.

      The only evidence Burns points to in order to meet this burden is the report

his expert David Chase made for the commission. But Chase’s report does not show

that the mansions the commission approved were similar to Burns’s new mansion in

all relevant respects. Chase’s report identifies homeowners who had midcentury


                                          68
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 69 of 136



modern designs that were approved, but his report does not say that the other

midcentury modern designs were “not in harmony with the proposed developments

on land in the general area” but approved nonetheless. And Chase’s report did not

compare the architectural compatibility, massing, and size of Burns’s property to the

mansions the commission approved. Instead, the report provided summaries of the

commissioners’ thoughts on each application. But those summaries do not establish

that the fourteen midcentury modern designs the commission approved were

excessively dissimilar to nearby homes in the same way that the commission found

Burns’s new mansion excessively dissimilar to his neighbors’ homes. Chase’s report

does not show comparators that are “prima facie identical in all relevant respects.”

See Campbell, 434 F.3d at 1314 (emphasis omitted). Given the absence of evidence

of other similarly situated designs, Burns has not shown any difference in treatment.

His class-of-one claim fails.

                                 CONCLUSION

      We conclude that the district court did not grant summary judgment too early,

Burns’s proposed new mansion is not expressive conduct protected by the First

Amendment, section 18-205(a) is not unconstitutionally vague, and Burns was not

treated differently from other Palm Beach homeowners. Because Burns’s as-applied

challenges to section 18-205(a) fail, we also must reject his facial challenges. See

William Jefferson & Co. v. Bd. of Assessment & Appeals No. 3 ex rel. Orange Cnty.,


                                         69
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 70 of 136



695 F.3d 960, 963 (9th Cir. 2012) (“[A] facial challenge to a statute necessarily fails

if an as-applied challenge has failed because the plaintiff must establish that no set

of circumstances exists under which the [statute] would be valid.” (internal quotation

marks omitted)); Diaz v. Patterson, 547 F.3d 88, 101 (2d Cir. 2008) (same). We

affirm the district court’s summary judgment for the town in all respects.

      AFFIRMED.




                                          70
           USCA11 Case: 18-14515    Date Filed: 06/08/2021    Page: 71 of 136



MARCUS, Circuit Judge, dissenting:

      Outside of Chicago there is a home called the Farnsworth House, nestled in

the woods along the Fox River. Or it was a home. Now it is a museum, a National

Historic Landmark, and a piece of our common cultural heritage. Designed by the

renowned architect Ludwig Mies van der Rohe, the Farnsworth House is a striking

piece of art. A single rectangular prism, two-thirds of which is enclosed by glass,

the remainder an open-air porch, elevated five feet above the ground by the white

steel beams that form its structure, the house blends seamlessly into its sylvan

surroundings. When the river floods, the water flows beneath the house; in the

snow its white beams and glass panes are nearly invisible; from within it is as

though one stands unsheltered in the forest. The house expresses the view of Mies

-- and of the home’s first owner, Dr. Edith Farnsworth -- that the modern world has

strayed too far from nature and lost the potential for individual fulfillment hidden

therein.

      Donald Burns has lived in Palm Beach for many years. His current home is

built in a traditional style that matches that of his immediate neighbors. Seven

years ago, Burns decided that his house no longer reflected his identity and he

decided to build a house like the Farnsworth House, in the International Style. He

wants to do that because of the message he believes the International Style conveys

-- minimalism, individuality, and the pursuit of fulfillment in harmony with nature.


                                          71
         USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 72 of 136



He also might just find the style beautiful. Many do. The question in this case is

whether a government commission created by the Town of Palm Beach with the

Orwellian moniker “ARCOM” may prevent Burns from expressing his philosophy

and taste through the architecture of his home and create a work of art on land he

owns solely because a majority of the members of the Commission do not like the

way it looks.

      In my view, the First Amendment -- the most powerful commitment to

think, speak, and express in the history of the world -- does not permit the

government to impose its majoritarian aesthetic whims on Burns without a

substantial reason. The First Amendment’s protection of the freedom of speech is

not limited to the polite exchange of words or pamphlets. It is not limited -- as the

majority suggests -- to public displays clearly related to the narrow issues of the

day. It protects art, like architecture, and it protects artistic expression in a

person’s home as powerfully as in the public sphere, if not more so.

      The district court disagreed, based on its application of an incorrect legal

standard largely drawn from Second Circuit precedent concerned with the

commercial sale of expressive merchandise. Normally when a district court makes

an error of law, we vacate and remand and the temptation to do so is particularly

great here. But First Amendment cases are unique. When presented with a First

Amendment case where “the ultimate conclusions of law are virtually inseparable


                                            72
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 73 of 136



from findings of fact,” the Supreme Court has instructed us that “we are obligated

to independently review the factual record to ensure that the . . . court’s judgment

does not unlawfully intrude on free expression.” See Boy Scouts of Am. v. Dale,

530 U.S. 640, 648–49 (2000); see also Hurley v. Irish-Am. Gay, Lesbian &

Bisexual Grp. of Bos., 515 U.S. 557, 567 (1995) (“This obligation rests upon us

simply because the reaches of the First Amendment are ultimately defined by the

facts it is held to embrace, and we must thus decide for ourselves whether a given

course of conduct falls on the near or far side of the line of constitutional

protection.”).

      Traditionally, this power is used to protect rights from government

encroachment. See Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485,

510–11 (1984) (“It reflects a deeply held conviction that judges—and particularly

Members of this Court—must exercise such review in order to preserve the

precious liberties established and ordained by the Constitution.”). The irony today

is the willingness of my colleagues to resolve factual disputes and draw factual

conclusions on their own, overlooking the obviously erroneous legal template

against which the district court measured this First Amendment case, and to do so

in order to curtail the freedom of expression, not to protect it.

       After the majority conducts an independent review of the record to find that

the case before us falls on the “far side of the line of constitutional protection,” see


                                           73
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 74 of 136



Hurley, 515 U.S. at 567, it claims to “save for another day” the resolution of

issues critical to this case -- namely “whether residential architecture can ever be

expressive conduct” and “if so, what is the proper First Amendment test” -- while

effectively answering them through its review of the factual record and its

application of factors it draws from our recent decision in Fort Lauderdale Food

Not Bombs v. City of Fort Lauderdale, 901 F.3d 1235 (11th Cir. 2018). Majority

Op. at 30. It has done so in a way that virtually ensures that no piece of residential

architecture will ever garner First Amendment protection -- an outcome that is, as I

see it, at odds with the meaning of the First Amendment.

      At the very least, whether the First Amendment precludes Palm Beach from

denying Burns the right to rebuild his house on his own property is a much closer

question than the majority acknowledges. The case comes to us on an incomplete

record. It comes to us without a resolution by the district court of questions basic

to the disposition of this case -- questions such as whether Burns’s artistic and

philosophical motivation is genuine, whether there is a likelihood that some sort of

message would be communicated to those who view Burns’s new home, whether

ARCOM had some reason other than its distaste for the aesthetics of the proposal

that motivated it to deny the permit, and whether the Town has reasons other than

its aesthetic distaste to support ARCOM’s determination. And because the

majority, like the magistrate judge and the district court before it, resolves this case


                                           74
           USCA11 Case: 18-14515     Date Filed: 06/08/2021   Page: 75 of 136



on the threshold question of whether the architectural design of Burns’s home is

even protected expression, it never conducts the heightened scrutiny applicable, or

indeed any scrutiny at all, if it were protected.

      On this record, I cannot reach the same outcome. As I see it, Burns’s

proposed home merits the protection of the First Amendment. I respectfully

dissent.


                                           I.

      Donald Burns has lived at 1021 N. Ocean Boulevard in a home on a popular

public beach for almost 20 years. His home is built in the Bermuda Style, as

shown in the photograph of the east facade below, similar to the traditional styles

of his immediate neighbors’ homes.




                                           75
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 76 of 136



      Previously, Burns was attracted to the house’s style that communicated that

he “wanted to be like [his] neighbors in all respects,” but his views have evolved.

He has come to “embrace simplicity in lifestyle and living” and has said that he

intends to convey the message that he is “unique and different from [his]

neighbors.” The traditional style of his home, which communicates “history,

establishment, and stability,” no longer reflects those views or his identity.

      In 2013, Burns decided to rebuild his home in the International Style -- a

style that better expresses his new perspective. International Style architecture is a

prominent style of modern architecture -- distinguished by simple lines, exposed

glass, white structural elements and open spaces -- that developed in the first half

of the twentieth century. Its proponents saw the integration of nature into human

living space as an antidote to the clutter and chaos of modernity. Burns worked

closely with a local architectural firm to design a new home in this style and

submitted it to the relevant authorities, as shown in the computer-generated

rendering of the west facade below.




                                          76
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 77 of 136




      Burns’s proposal met every objective zoning requirement to be found in

Palm Beach’s Town Code. That the proposal met all objective zoning

requirements has never been disputed. Indeed, the Zoning Administrator for Palm

Beach asserted at a Town Council meeting that the house “me[]t code as it relates

to setbacks, lot coverage, landscape [and] open space.” In most municipalities in

the United States, this would have been the end of the story -- Burns had submitted

a proposal that complied with safety, size, and environmental requirements

prescribed by the Town, and it would permit him to build the home he wanted to

on the lot he owns in fee simple.

      Not so in Palm Beach. In Palm Beach, in addition to meeting all objective

zoning requirements, new construction must win the approval of an Architectural


                                         77
        USCA11 Case: 18-14515         Date Filed: 06/08/2021    Page: 78 of 136



Commission, established by the Town Council. Nicknamed “ARCOM,” the

Commission is a seven-member body of people “specially qualified by reason of

training or experience in art, architecture, community planning, land development,

real estate, landscape architecture, or other relevant business or profession, or by

reason of civic interest and sound judgment.” Code of Ordinances, Town of Palm

Beach, Florida §§ 18-166(a); 18-167(a). Charged with “creat[ing] beauty,

aesthetic order [and] amenity” and “preserv[ing] various elements of urban

beauty,” ARCOM reviews new projects for “harmony” in “beauty, spaciousness,

balance, taste, fitness, charm and high quality.” Id. §§. 18-146; 18-205. As

relevant here, ARCOM must disapprove proposals that are “excessively dissimilar

in relation to any other structure . . . within 200 feet,” with respect to

“[a]rchitectural compatibility,” “[a]rrangement of the components of the structure,”

“[a]ppearance of mass from the street . . . ,” or “[d]iversity of design that is

complimentary with size and massing of adjacent properties.” Id. § 18-

205(a)(6)(C)-(F). Similarly, to approve a proposal, ARCOM must find it

“appropriate in relation to the established character of other structures in the

immediate area or neighboring areas in respect to significant design features such

as . . . architectural design.” Id. § 18-205(a)(8).

      Notably, there is no claim by the Town that this case involves historical

preservation, which is dealt with by a different committee in Palm Beach. See id.


                                           78
        USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 79 of 136



§ 18-175(c)(2) (“Individual structures and/or properties that have been designated

or are under consideration or in an historic district are subject to review by the

landmark preservation commission and shall not be subject to review by the

architectural commission.”). Nor for that matter does the Town argue, let alone

even suggest, that the construction of an International Style home, or even the

construction of Burns’s design, would diminish in any way the fair market value of

the property in the neighborhood.

      Instead, this case arises because ARCOM -- or at least the majority of its

members -- hated Burns’s proposed design. They thought it was ugly. They

thought it was not in harmony, thought it was not appropriate. They thought it

lacked “beauty, spaciousness, balance, taste, fitness, charm and high quality.” “It’s

very hard to sit here and say, no, you shouldn’t build this house,” one ARCOM

member said. “[I]t fits on the lot, there are no variances required. . . . But this

house is so dissimilar in style, . . . and we are charged also with making sure that

we don’t let the character of Palm Beach go. And the character of Palm Beach has

not made it to the modern style yet.” Another expressed less reluctance to vote

against the proposal, baldly proclaiming “[t]here’s not a person in Christendom

who can convince me that this house is charming.” Still another said that “[w]e

can’t afford to make another mistake” by forcing “everybody who drives by . . . to

see this contemporary home which is not in harmony with the established character


                                           79
        USCA11 Case: 18-14515         Date Filed: 06/08/2021    Page: 80 of 136



of th[e] neighborhood.” And another member noted that although “[i]f I were to

see this architecture in a different location, I might find it attractive,” there was

“just the problem of where it’s located.”

      Burns made a series of revisions to the proposal in an effort to mitigate their

concerns. He and his design team first appeared before ARCOM in May 2016.

The Commission heard testimony from David Chase, an architect hired by Burns

who presented a report on the International Style in Palm Beach, and specifically

on fifteen International or Modern architectural designs that had been reviewed by

ARCOM and all but one approved. The Commission also heard from neighbors

and Palm Beach residents who were opposed to the project. The Commission

voted to approve Burns’s demolition application, but voted to defer their review of

the new house design. Burns revised the design, reducing the footprint, the length,

the mass of the roof, and the amount of glass on the exterior. He also moved the

house back from the seawall and increased the amount of landscaped open space.

      In August 2016, Burns presented a revised application to ARCOM. The

Commission again heard from neighbors and residents who were opposed to the

project. Although one member introduced a motion to deny Burns’s application

based on the criteria in Section 18-205(a), it was rejected by the Commission 4 to

3. The Commission then voted to defer their review to allow a “restudy of the west

elevation, including the landscaping, the approach to the home and the possibility


                                            80
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 81 of 136



of installing gates.” Burns made still another series of revisions, including

modifications of the west facade, narrowing the entryway, adding more

landscaping and removing more glass from the facade.

      But it appears there was little he could do short of abandoning the

International Style that was the purpose of his application. In the end, then,

notwithstanding Burns’s efforts to incorporate the Commission’s feedback,

ARCOM voted 5 to 2 to prevent him from building his new home.



                                         II.

                                         A.

      The First Amendment protects art in its myriad forms. See Nat’l

Endowment for the Arts v. Finley, 524 U.S. 569, 580–82 (1998) (subjecting

regulations governing the National Endowment for the Arts to First Amendment

scrutiny); Hurley, 515 U.S. at 569 (noting that the “painting of Jackson Pollock,

music of Arnold Schöenberg, [and] Jabberwocky verse of Lewis Carroll” are

“unquestionably shielded” by the First Amendment); Ward v. Rock Against

Racism, 491 U.S. 781, 790 (1989) (“Music, as a form of expression and

communication, is protected under the First Amendment.”); Schad v. Borough of

Mt. Ephraim, 452 U.S. 61, 65–66 (1981) (“Entertainment, as well as political and

ideological speech, is protected; motion pictures, programs broadcast by radio and


                                         81
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 82 of 136



television, and live entertainment, such as musical and dramatic works fall within

the First Amendment guarantee.”); Southeastern Promotions, Ltd. v. Conrad, 420

U.S. 546, 557–58 (1975) (“By its nature, theater usually is the acting out—or

singing out—of the written word, and frequently mixes speech with live action or

conduct. But that is no reason to hold theater subject to a drastically different

standard.”); Kaplan v. California, 413 U.S. 115, 119–120 (1973) (noting that

“pictures, films, paintings, drawings, [] engravings, . . . oral utterance and the

printed word” are protected by the First Amendment); Joseph Burstyn, Inc. v.

Wilson, 343 U.S. 495, 501 (1952) (“It cannot be doubted that motion pictures are a

significant medium for the communication of ideas.”). This includes art involving

words -- undoubtedly speech -- and art devoid of words alike.

      Some of our sister circuits have followed the Supreme Court’s lead and

announced categorical protection for artistic mediums. See, e.g. White v. City of

Sparks, 500 F.3d 953, 956 (9th Cir. 2007) (“So long as it is an artist’s self-

expression, a painting will be protected under the First Amendment, because it

expresses the artist’s perspective..”); Bery v. City of New York, 97 F.3d 689, 695

(2d Cir. 1996) (“Visual art is as wide ranging in its depiction of ideas, concepts and

emotions as any book, treatise, pamphlet or other writing, and is similarly entitled

to full First Amendment protection.”); Piarowski v. Ill. Cmty. Coll. Dist. 515, 759

F.2d 625, 628 (7th Cir. 1985) (“The [stained-glass] windows were art for art’s


                                           82
         USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 83 of 136



sake. But the freedom of speech and of the press protected by the First

Amendment has been interpreted to embrace purely artistic as well as political

expression (and entertainment that falls far short of anyone’s idea of ‘art’ . . .) . . .

.”).

       The great challenge of this case is that the Supreme Court has never clearly

told us why art is protected. See Buehrle v. City of Key West, 813 F.3d 973, 976

(11th Cir. 2015) (observing that “the Supreme Court has never explicitly defined

the entire universe of artistic expression safeguarded by the First Amendment”). It

is often suggested that art is protected because it can convey political ideas. See,

e.g., Joseph Burstyn, 343 U.S. at 501 (describing “motion pictures as an organ of

public opinion”). But while some art does comment on politics, that role does not

delimit its First Amendment protection. See Finley, 524 U.S. at 602–03 (Souter,

J., dissenting) (“The constitutional protection of artistic works turns not on the

political significance that may be attributable to such productions . . . .”). Other

courts have suggested that the First Amendment encodes the theory that self-

expression is a good in itself. See, e.g., White, 500 F.3d at 956 (“So long as [a

painting] is an artist’s self-expression, [it] will be protected under the First

Amendment . . . .”).

       In the end, the First Amendment’s protection of art could not be otherwise.

The guarantee of “freedom of speech” would be a mirage without the concomitant


                                            83
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 84 of 136



recognition of the way in which we communicate with each other about the things

that matter in life and politics -- things about human identity and aspiration, virtue

and vice, “courage and honor and hope and pride and compassion and pity and

sacrifice which have been the glory of [man’s] past,” William Faulkner, Banquet

Speech, The Nobel Prize (Dec. 10, 1950),

https://www.nobelprize.org/prizes/literature/1949/faulkner/speech/ -- in the stories

we tell, the paintings we view, and the homes in which we live.

      Architecture is a form of art, and an expressive one of that. This is a

proposition already recognized by copyright law, which defines “architectural

work” as “the design of a building as embodied in any tangible medium of

expression.” 17 U.S.C. § 101 (emphasis added); see also H.R. Rep. No. 101-735

(1990), as reprinted in 1990 U.S.C.C.A.N. 6935, 6936 (“Architecture is a form of

artistic expression that performs a significant societal purpose, domestically and

internationally.”); Imperial Homes Corp. v. Lamont, 458 F.2d 895, 897 (5th Cir.

1972) (“[T]he architect who originates a set of blueprints for a dwelling is as much

an author for copyright purposes as the writer who creates an original novel or the

dramatist who pens a new play.”).

      Like other forms of art, architecture can inspire, humble, awe, reflect on

continuity with the past, offer a radical departure therefrom, or adapt old themes to

modernity. Architecture, like other art, can seek to reflect nature, transcend it, or


                                          84
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 85 of 136



subdue it. Like other forms of art, architecture can push what we expect from and

explore the limits of human imagination.

      Architecture’s relationship with other arts has always been symbiotic.

Leonardo Da Vinci, for example, was celebrated as a painter, sculptor, inventor,

and architect. Richard Wagner, the virtuoso composer, also designed the Beyreuth

Festspielhaus, or Festival Theater, to showcase his operas and his worldview -- he

saw the architecture of the music hall to be one and the same as the music that

would be performed there. The great architect Le Corbusier was a painter and a

writer as well as an icon of the Modernist movement of the Twentieth Century.

      That architecture is an expressive art is a proposition that has stood

unchallenged for millennia. The Greek philosophers and the Romans knew this, as

did the Renaissance humanists. We continue to visit places such as the Parthenon

at the Athenian Acropolis and the ruins of the Forum of Rome because the

architecture communicates something about the people who built it. The legacies

of these political systems are now often synonymous with their architectural

remains.

      Although it is no prerequisite to First Amendment protection, architecture

can be a profoundly political form of art. See, e.g., John Ruskin, The Seven Lamps

of Architecture 2 (Smith, Elder, and Company 1849) (describing “the distinctively

political art of Architecture”). As George Ranalli, an architect and author who


                                         85
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 86 of 136



provided an expert report on architectural history in this litigation, notes, Mies van

der Rohe once described architecture as “the will of an epoch translated into

space.” Buildings make a statement about how we want to live, a statement that

can have plainly political impulses and implications. A brick colonial speaks of

stability, the importance of continuity and the nuclear family; a log-cabin on the

prairie of independence and self-reliance. Indeed, architecture can make a more

powerful political statement in some ways than direct political speech. Just as “the

totalitarian state . . . ha[s] censored musical compositions to serve [its] needs,”

Ward, 491 U.S. at 790, tyrants have always been aware of the political power of

architecture. Hitler kept the architect Albert Speer in his inner circle, trusting him

to design the buildings of his new Reich. The Emperor Napoleon III deputized

Baron Georges-Eugène Haussmann to design a new Paris that would impress upon

the world the civility and grandeur of his Second Empire -- and be easier to subdue

in the event of insurrection.

      Governments have recognized the value of architecture in more benign ways

as well. Writing to James Madison in 1785, Thomas Jefferson explained that

architecture could be used to educate his fledgling country:

      But how is a taste in this beautiful art to be formed in our countrymen,
      unless we avail ourselves of every occasion when public buildings are
      to be erected, of presenting to them models for their study and
      imitation? . . . You see I am an enthusiast on the subjects of the arts.
      But it is an enthusiasm of which I am not ashamed, as its object is to


                                           86
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 87 of 136



      improve the taste of my countrymen, to increase their reputation, to
      reconcile to them the respect of the world and procure them its praise.

Burford Pickens, Mr. Jefferson as Revolutionary Architect, 34 J. of the Soc’y of

Architectural Historians 257, 260 (1975). We need only turn to our nation’s civic

buildings for an example of this enacted. The architecture of the National Mall in

Washington, D.C. proudly evokes the architecture of democracy. As Ranalli

explains, the Lincoln Memorial, for one, “loosely represent[s] a temple of classical

antiquity, the Parthenon, with additional Roman elements.” He characterizes the

building as a “marriage of unlike Classical and Modern styles” meant to evoke

“American conviction in the rule of law and its impartiality, and the consent of the

governed to the wisdom and justice of the laws that make their liberty possible,

memorably articulated through these various avenues of associational meanings.”

The Memorial sits alongside other neoclassical marvels like the United States

Capitol, which together announce to the nation, and to the world, America’s

enduring commitment to self-governance.

      Similarly, there can be no doubt that architecture is an act of self-expression

-- always of the architect, and often too of the person who commissioned the

building. We have previously held that tattooing is protected as an expressive

collaboration between an artist and a patron. See Buehrle, 813 F.3d at 977–78

(observing that “[p]rotected artistic expression frequently encompasses a sequence

of acts by different parties, often in relation to the same piece of work”).

                                          87
        USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 88 of 136



      In part, it is the meeting of the aesthetic with the utilitarian in architecture

that sets it apart from other arts and creates the expressive value of architecture.

Architecture, Paul Goldberger, an architectural critic and another of Burns’s

experts, reminds us, “is both a practical matter and an art, and it is in the

interdependence, and the tension, between these two characteristics that its unique

nature lies.”

      Residential architecture does not lose its expressive qualities because it is

also practical. The great palaces of Europe -- Versailles, the Winter Palace,

Schönbrunn -- all housed their country’s royal families and their accompanying

staff, but are still recognized as architectural marvels. There is nothing in the

theory either of artistic expression or architectural aesthetics that changes merely

because a person spends the night in a building.

      Nor does it change when the building is owned for purely private use.

Instead, the expressive nature of architecture is connected to that individual, rather

than to a collective identity. “Like music, dance, and visual art, residential

architecture can be a highly expressive way to communicate lifestyle choices,

political stances, and individuality.” Janet Elizabeth Haws, Architecture As Art?

Not in My Neocolonial Neighborhood: A Case for Providing First Amendment

Protection to Expressive Residential Architecture, 2005 BYU L. Rev. 1625, 1644




                                           88
           USCA11 Case: 18-14515       Date Filed: 06/08/2021     Page: 89 of 136



(2005). The home, and especially its facade, may act as a stand-in for the

individual’s own face.

         Just like public buildings, there is a long history of the use of private

residential architecture to convey symbolic messages. Perhaps the first

architectural treatise ever written, De Architectura by the Roman architect

Vitruvius, contains an entire volume on domestic buildings. So too is there an

American tradition of communicative residential architecture. Thomas Jefferson

designed his home at Monticello, using “an architectural vocabulary based upon

classical antiquity [that] symbolizes both the aspirations of the new American

republic as the inheritor of European tradition and the cultural experimentation that

could be expected as the country matured.” Monticello and the University of

Virginia in Charlottesville: World Heritage Site, National Park Service,

https://www.nps.gov/articles/000/monticello-and-the-university-of-virginia-world-

heritage-site.htm (last updated July 15, 2020); see also Pickens, supra, at 257.

Today, Monticello is a National Historic Landmark as well as a World Heritage

Site, and understood to be “an outstanding example of a neoclassical work of art.”

Monticello and the University of Virginia in Charlottesville: World Heritage Site,

supra.

         Of course, the Founding is not the only period in American history with

notable examples of the symbolic value of residential architecture. Ranalli


                                             89
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 90 of 136



explains that “[p]erhaps[] no American architect has made a stronger contribution

to the symbolic meaning of the” home than Frank Lloyd Wright. Born in the years

following the Civil War, Wright began his career as an architect at the turn of the

twentieth century and is credited with the reinvention of American residential

architecture. Wright’s designs, most notably his Prairie style homes, represented a

stark departure from the traditional homes that dominated American architecture at

the time, and as Ranalli explains, helped “realign the aristocratic art of residential

architecture more closely to modern democratic ideals.” A forefather of

modernism, Wright’s homes are an exemplary combination of aesthetic and

functional concerns. To commission a Prairie house in the early twentieth century,

then, was to communicate a desire to be new, to be modern, and to be uniquely

American.

      Nor are Wright’s houses the last examples of expressive modern residential

architecture that readily come to mind. Instead, this country is filled with notable

examples, including Walter Gropius’s House in Massachusetts, Frank Lloyd

Wright’s Fallingwater in Pennsylvania, John Yeon’s Watzek House in Oregon,

Mies van der Rohe’s Farnsworth House in Illinois, Philip Johnson’s Glass House

in Connecticut, Charles and Ray Eames’s House in California, John Lautner’s

Schaffer House in California, and Eero Saarinen’s Miller House in Indiana. Each

of these homes has been designated a National Historic Landmark or are on the


                                          90
         USCA11 Case: 18-14515           Date Filed: 06/08/2021       Page: 91 of 136



National Register of Historic Places and they are all widely recognized to be

important parts of our American cultural heritage.1

       The majority suggests that these references to architectural marvels and

famous architects -- as well as International Style and modern architectural theory

cited later on -- are “extra-record” fact-finding, and therefore, inappropriate for

inclusion or discussion. The majority would have us feign ignorance to centuries

of world history, well-known and not subject to dispute, in order to resolve this

case in a vacuum. It is nothing new for the federal courts to turn to historical facts

that may exist outside the record. See, e.g., Allison Orr Larsen, Confronting

Supreme Court Fact Finding, 98 Va. L. Rev. 1255, 1276 (2012) (“Several of the

sources Justice Scalia uses in [District of Columbia v. Heller] to set forth the

history of the language of the Second Amendment were drawn from outside of the

party briefs or the hundreds of amicus briefs filed in that case.”).



1
  The origin of the National Historic Landmark program can be traced back to the New Deal era
Historic Sites Act, 49 Stat. 666 (current version at 54 U.S.C. § 320101), as well as to the
National Register of Historic Places. See Jess R. Phelps, Preserving National Historic
Landmarks?, 24 N.Y.U. Envtl. L.J. 137, 147–61 (2016) (describing the history of federal
preservation law). Some of the criteria for becoming a National Historic Landmark focus
primarily on the aesthetics of architecture, such as that the buildings “embody the distinguishing
characteristics of an architectural type specimen exceptionally valuable for a study of a period,
style or method of construction,” while others recognize architecture’s expressive potential, such
as that the buildings “collectively compose an entity of exceptional historical or artistic
significance, or outstandingly commemorate or illustrate a way of life or culture,” or even just
“represent some great idea or ideal of the American people.” 36 C.F.R. § 65.4(a)(4)–(6). These
buildings, and the regulatory regime designating them as important, may be judicially noticed.
See, e.g., 44 U.S.C. § 1507; see also N.L.R.B. v. Goya Foods of Fla., 525 F.3d 1117, 1139 n.30
(11th Cir. 2008).
                                                91
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 92 of 136



      And today we need not go outside the realm of indisputable facts in order to

recognize the historical examples referenced herein. These examples are matters

of historical fact and, in most cases, are surely part of the “common knowledge”

this Court has cited so many times before. My colleagues take issue with this,

arguing that by looking beyond the record I consider more architecture than this

case requires. Majority Op. at 21–24. But these constitutional questions do not

exist in a vacuum. Indeed, the oft-cited quotation from Hurley v. Irish-American

Gay, Lesbian & Bisexual Group of Boston -- that a particularized message is not a

precondition for constitutional protection otherwise it “would never reach the

unquestionably shielded painting of Jackson Pollock, music of Arnold Schöenberg,

or Jabberwocky verse of Lewis Carroll” -- would not exist if the Supreme Court

had only passed comment on St. Patrick’s Day parades. See 515 U.S. at 569.

      Moreover, the current record is limited on these points because, as the

majority admits, the Town did not dispute the fact that architecture is art. Burns’s

counsel explained it succinctly in a hearing on the summary judgment motion: “it’s

one of those things that’s obvious on its face that architecture is a form of art. It

permeates our society.” Similarly, no one has challenged Burns’s claim that his

proposed home was built in the International Style or argued that International

Style architecture is lacking in distinctive meaning. By considering the larger

history of residential architecture it seems to me indisputable that it may have a


                                           92
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 93 of 136



communicative element worthy of First Amendment protection, either through the

application of the expressive conduct test or as analogous to other forms of

protected artistic expression.

      As I see it, the majority’s resolution of this case cannot easily be squared

with well-settled law recognizing the First Amendment’s protection of artistic

expression in all of its forms. An analysis of this kind would yield the odd

conclusion that a tourist’s drunkenly obtained tattoo is art protected by the First

Amendment, see Buehrle, 813 F.3d at 980, n.2, while Philip Johnson’s Glass

House is not; “coin-operated devices by virtue of which a customer could sit in a

booth, insert a coin and . . . watch a live dancer, usually nude,” are protected,

Schad, 452 U.S. at 62, Monticello is not; anodyne elevator music is protected, see

Ward, 491 U.S. at 790, the Empire State Building is not. These distinctions seem

to me to be indefensible. I do not see how we can declare in one breath that

tattooing is protected by the First Amendment because it is “virtually

indistinguishable from other protected forms of artistic expression,” Buehrle, 813

F.3d at 976, but that architecture is so different as to be excluded from protection

in another. At least, we cannot without undermining our aspiration to an

intelligible jurisprudence.

      Holding that architecture is a form of art (as it obviously is) would not, as

the Town of Palm Beach seems to suggest, subject all construction in the United


                                          93
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 94 of 136



States to the rigors of First Amendment scrutiny. That architecture is a form of art

does not mean all buildings are art. Holding that architecture is a form of art

would mean precisely what it says -- that some architectural construction can be

artistic and may be protected by the First Amendment.


                                          B.

      To determine which architectural construction is artistic and worthy of

protection, we look to the First Amendment. “Congress shall make no law . . .

abridging the freedom of speech . . . .” U.S. Const. Amend. I. However, the

constitutional protection for freedom of speech “does not end at the spoken or

written word.” Texas v. Johnson, 491 U.S. 397, 404 (1989). The First

Amendment guarantees “all people [ ] the right to engage not only in ‘pure

speech,’ but ‘expressive conduct,’ as well.” Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1270 (11th Cir. 2004) (citing United States v. O’Brien,

391 U.S. 367, 376–77, (1968)). As our Court recently noted, “[a] sharp line

between ‘words’ and ‘expressive acts’ cannot . . . be justified in Madisonian terms.

The constitutional protection is afforded to ‘speech,’ and acts that qualify as signs

with expressive meaning qualify as speech within the meaning of the

Constitution.” Fort Lauderdale Food Not Bombs, 901 F.3d at 1240 (quoting Cass

R. Sunstein, Democracy and the Problem of Free Speech 181 (1993)).



                                          94
         USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 95 of 136



      The Supreme Court has instructed us that when analyzing the scope of First

Amendment protection beyond “pure speech,” courts should apply the expressive

conduct test drawn from Spence v. Washington, 418 U.S. 405, 409 (1974). In

Spence, the Court asked whether the challenged activity “was sufficiently imbued

with elements of communication to fall within the scope of the First” Amendment.

Id. A court must examine whether “[a]n intent to convey a particularized message

was present, and [whether] the likelihood was great that the message would be

understood by those who viewed it.” Johnson, 491 U.S. at 404 (quoting Spence,

418 U.S. at 410–11).

      Though it may seem odd to analyze art, and especially concrete, tangible art,

through a test articulated for conduct, ultimately the Spence/Johnson test asks

courts to look for indicia of expression. Thus, when confronted with a claim that a

particular instance of art is protected, the courts must decide on which side of the

expressive line it falls. While I have little doubt that architecture is artistic

expression deserving of First Amendment protection, answering whether this

house is architecture deserving protection requires us to dig deeper into our

precedent.

      This type of line-drawing is commonplace for the First Amendment.

Photography, like architecture, has expressive as well as utilitarian value. And

while its expressive forms -- such as in the works of Ansel Adams and Alfred


                                            95
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 96 of 136



Stieglitz -- are clearly deserving of protection, courts have been willing to draw a

line when expression is lacking. See, e.g., Porat v. Lincoln Towers Cmty. Ass’n,

No. 04 Civ. 3199 (LAP), 2005 WL 646093, at *4–*5 (S.D.N.Y. Mar. 21, 2005)

(holding that “purely private recreational, non-communicative photography” is not

protected expression while acknowledging that “communicative photography is

well-protected by the First Amendment”); Larsen v. Fort Wayne Police Dep’t, 825

F. Supp. 2d 965, 979 (N.D. Ind. 2010) (holding that the “First Amendment is not

implicated because a person uses a camera”); State v. Chepilko, 965 A.2d 190,

199, 202 (N.J. Super. Ct. App. Div. 2009) (observing that “the fact that some

photography qualifies as expressive conduct entitled to First Amendment

protection” does not mean the defendant’s sale of photographs on a boardwalk is

protected).

      Similarly, “[n]ot all dancing is entitled to First Amendment protection as

expressive activity.” Barnes v. Glen Theatre, Inc., 501 U.S. 560, 581 (1991)

(Souter, J., concurring in the judgment). Some forms of nude dancing are

protected under the First Amendment, see Schad, 452 U.S. at 66 (“[N]ude dancing

is not without its First Amendment protections from official regulation.”), but

“recreational dancing” is not, City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989).

Since the inquiry turns on expressiveness, the Spence/Johnson test may be the best

analytical tool we have.


                                          96
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 97 of 136



      As I see it, the district court erred by departing from the expressive conduct

test, attempting instead to glue together elements drawn from the Second Circuit’s

“dominant purpose” test found in a case involving the sale of expressive

merchandise with the Spence/Johnson test. As the Second Circuit explained in

Mastrovincenzo v. City of New York, decorated commercial goods that “clearly

ha[ve] a[n] alternative, non-expressive purpose” are “more likely to possess only

marginally expressive content.” 435 F.3d 78, 95 (2d Cir. 2006). The court must

consider whether the expressive elements of such items “may fairly be

characterized as dominant” before extending First Amendment protection. Id. at

96. The court also must “take into account other factors that shed light on how and

why an object is being sold or disseminated.” Id.

      The magistrate judge found, and the district court agreed, that “the

predominant purpose of Burns’ structure was non-expressive” and therefore was

not entitled to First Amendment protection. But the “dominant purpose” test has

not been adopted by this Circuit nor should it be applied to architecture, which

does not involve the same concerns as those associated with the sale of baseball

caps or other “objects adorned with only minor artistic adjustments.”

Mastrovincenzo, 435 F.3d at 96. The application of the “dominant purpose” test to

residential architecture would virtually ensure that no home would ever qualify for

First Amendment protection. Further, even when separately considering the


                                         97
         USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 98 of 136



second prong of Spence/Johnson, the district court was clearly influenced by the

“dominant purpose” test and its emphasis on an item’s function.

       The district court applied the wrong legal standard to Burns’s First

Amendment claim. The thrust of its analysis is pegged to the wrong template. For

this reason alone, I would vacate and remand, directing the district court in the first

instance to find facts and measure them against the appropriate standard of law.

My colleagues undertake that task themselves, and while they are surely free to do

that, I think that it would be wiser to give the district court the first crack at the

fact-bound questions. This seems to me to be especially so because by applying

the wrong standard, yielding the wrong conclusion, the district court never got

around to struggling with the additional difficult questions surrounding whether

ARCOM barred Burns from building his home simply on account of content and

whether the Town had any other sound interests that might otherwise justify so

blatant an attempt to stamp out a long accepted architectural form simply because

it found it to be distasteful. Nor do we have the benefit of factual findings on

critical issues such as whether the home was visible from the beach or credibility

determinations because the Town, the magistrate judge, and the district court found

this to be an open-and-shut case. Instead, Burns’s house presents a novel First

Amendment claim and an important one for the freedom of artistic expression.




                                            98
        USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 99 of 136



                                          III.


                                          A.

      While the majority properly selects the Spence/Johnson framework, in my

view its application of that test is deeply flawed. The first question we must

answer is whether “[a]n intent to convey a particularized message was present.”

Johnson, 491 U.S. at 404 (citing Spence, 418 U.S. at 410–11). On this point, the

parties do not dispute that Burns had an intent to convey a particularized message

through his house and the majority admits as much. Majority Op. at 33. As Burns

declared, it was his “intention that the design of the new house [] be a means of

communication and expression of the person inside: Me.” Burns explained that the

International Style “communicates that it is not old-fashioned; it is clean, fresh,

independent, modern, and different from what I, and my prior home, were in the

past.” He hired professional architects to help him with that act of expression. But

that entitles him no less to the protection of the First Amendment. The majority

agrees that, at least for purposes of summary judgment, Burns intended to convey a

message through the design of his home. It resolves the case on the second prong.

      The second prong asks whether “the likelihood was great that the message

would be understood by those who viewed it.” Johnson, 491 U.S. at 404 (quoting

Spence, 418 U.S. at 410–11). The Supreme Court has cautioned that there cannot

be “an apparently limitless variety of conduct [that] can be labeled ‘speech’”; thus,

                                          99
        USCA11 Case: 18-14515          Date Filed: 06/08/2021      Page: 100 of 136



“the factual context and environment in which [the activity] was undertaken” serve

as a limiting principle to separate generic activities from expressive ones. Spence,

418 U.S. at 409–10 (internal quotation marks omitted). In this Circuit, “we ask

whether the reasonable person would interpret it as some sort of message, not

whether an observer would necessarily infer a specific message.” Holloman, 370

F.3d at 1270 (emphases omitted).

       My colleagues brush off Burns’s First Amendment claim with the easy

conclusion that “[a] reasonable viewer would not infer some sort of message from

Burns’s new mansion because, quite simply, a viewer can’t see it.” Majority Op.

at 33. They say that Burns’s “design calls for carefully shielding those purportedly

expressive elements from any viewer.” Majority Op. at 37. But, as I read this

record, it seems clear that Burns’s proposed home would be visible to the Palm

Beach community.

       The east side of Burns’s home faces a well-trafficked public beach and the

Atlantic Ocean. Burns’s final presentation to ARCOM included photographs of

the current house and several depictions of the proposed one -- through

architectural drawings, renderings, and a three-dimensional model -- showing the

house in relation to that beach. 2 For starters, the following aerial photograph of the


2
 These are the kinds of materials one would look to in order to discern what a new home
might look like. And, indeed, these are the kinds of materials that ARCOM considers


                                             100
        USCA11 Case: 18-14515           Date Filed: 06/08/2021       Page: 101 of 136



current house shows it in the neighborhood context and reveals a dark, dense

perimeter of landscaping along three sides of the home, but a lighter, open lawn

facing the ocean.




       Each representation of the proposed home presented to ARCOM included a

view of the house with the proposed landscaping. The images below clearly show

that the landscaping plan would provide a dense shield from the neighboring

properties to the north, west, and south, but notably an almost unobstructed view to

the east and the water. For example, the following is Burns’s landscape architect’s

plan for the landscaping, which shows precise drawings for the perimeter




when reviewing a new home. For example, the Town of Palm Beach Zoning
Application Checklist requires the submission of signed plans, including streetscapes and
elevations.
                                              101
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 102 of 136



landscaping and dots for the existing palm trees, but no raised landscaping through

the center of the lawn toward the beach.




      Similarly, the following computer-generated rendering of what the home

would look like from the beach shows the home flanked by trees and with small

shrubs in front, but completely visible from the beach and the water. This

rendering shows the lawn, beach, and ocean. And the record establishes that the

house is 74.83 feet from the existing sea wall demarcating the beach. This is a

shorter distance than it is from home plate to first base.




                                           102
       USCA11 Case: 18-14515     Date Filed: 06/08/2021   Page: 103 of 136




      Finally, the following photograph of the three-dimensional model facing

eastward and toward the ocean shows the palm trees on the corners of the lawn and

an open expanse in between.




                                       103
        USCA11 Case: 18-14515     Date Filed: 06/08/2021   Page: 104 of 136




The lack of landscaping on the east side is even more notable when compared with

the west side of the property, which shows a dense foliage screen between the

home and the neighbors to the north and south, and between the home and the

street to the west.




                                       104
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 105 of 136




      The majority suggests that these images are somehow misleading, as if

Burns and his team purposefully skewed the representation of the east side but not

the other three. For example, the majority notes that the physical model should

have “[a] lot more” foliage on the backside. Majority Op. at 43. But it is worth

turning to what Burns’s landscape architect, Keith Williams, actually said to

ARCOM. Over the course of several ARCOM hearings, Williams explained to the

Commission that the majority of the landscaping work would be focused on the

north, west, and south sides of the home -- i.e., to shield the house from the street

and from the two neighboring properties. The east side, however, would remain

mostly “undisturbed.” Speaking to one ARCOM member at the second hearing,

Williams explained that he would add more sea grape on the east side, focused

                                         105
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 106 of 136



along the northern and southern property lines, not on the central lawn facing the

Atlantic Ocean. The transcribed dialog between Williams and this ARCOM

member from the second ARCOM hearing makes this clear:


      [ARCOM]: . . . When I’m looking at the model and I’m looking at your
      elevations and plan views of your landscaping, there’s a lot more
      landscaping on the north and south of that east elevation than you see
      in the model is that because that’s in the neighbor’s yard?

      Mr. Williams: No it’s just the model person --

      [ARCOM]: Because if I’m looking at the north side there on your plans
      there’s a lot more sea grape it looks like.

      Mr. Williams: The sea grape is on the neighbor’s property.

      [ARCOM]: That’s what I’m asking you. That’s a lot thicker there.

      Mr. Williams: Exactly. Much thicker and our idea -- what we’re
      proposing to do, which we didn’t do originally is to pick up on that and
      actually bring that back in towards the house. So when you come to the
      side of the property you actually walk through those sea grape.

      [ARCOM]: So on the rear -- from the land, that’s a lot more screening
      there than what the model shows?

      Mr. Williams: A lot more. Unfortunately the model company doesn’t
      have sea grape.

(Emphases added). Furthermore, Williams made it abundantly clear at the third

and final ARCOM hearing what the final plan for landscaping would look like on

the east side. He said, “[t]here is a continuation of lawn, just as it is today. There

are existing sea grapes on the north neighbors’ property and on the south


                                          106
       USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 107 of 136



neighbors’ property. We’re kind of adding to those. Not towards the ocean, but

adding towards the house, into our property.” (Emphases added).

      Ultimately, then, these images are clear and consistent in their representation

of the landscaping on the east (ocean) side of the proposed home. Each one

presents the same depiction of the home and of the landscaping and reflects

landscape architect Williams’s testimony before ARCOM. The majority

inexplicably refers to these images as “old,” but these were the very images Burns

presented to ARCOM at the final hearing when the Commission rendered its

decision. Majority Op. at 44.

      Moreover, the perspective offered by the architectural drawings, renderings,

and the three-dimensional model is corroborated by a record abundant with

examples of neighbors concerned with Burns’s proposed design precisely because

the home can be seen from the vantage point of the beach. One neighbor wrote to

the Town, “[w]e suggest that you look at the homes from the beach. The proposed

home for 1021 N. Ocean is not compatible with the existing homes.” Or as another

put it, “[t]here is no way to hide this home from viewers on the beach.” Many

objectors lamented that Burns’s design would ruin the quality of the beach. As one

put it, “[m]y family and I have long enjoyed the picturesque flowing [lawns]

currently existing on the ocean in this unique neighborhood. The proposed house

plan would unquestionably disrupt that idyllic view as well.” Another objector


                                        107
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 108 of 136



asked ARCOM to “[i]magine walking the beach, as so many people do, and

enjoying the many traditional homes and then coming upon a very large

contemporary home.” And another argued that “[w]ith regard to the view from the

ocean, and the popular public beach accessed by Eden Road, the house will still

mar the ambience and view.” Still another explained that “[i]f this house were to

be approved, beachgoers currently enjoying an expanse of lawns and traditional-

design homes will be forced to look at a higher house with a mass and design

incompatible and disharmonious with its neighbors and neighborhood, marring the

current scenic view.” And another, “[t]his house will be directly viewed from a

popular public beach . . . . This excessively dissimilar house negatively affects the

views of the public from the public beach.” Similar comments were made during

the ARCOM hearings, including by an attorney for one neighbor who explained

that “[o]ne of my concerns is that you are supposed to look at natural vistas. If you

still want to walk on that beach, you’re supposed to preserve and enhance those.”

      That the house would be visible to the public from the beach was understood

by ARCOM as well. As one ARCOM member explained, while the house would

be hidden from the street, the “exception for that is if you’re walking on the beach,

then of course you’re going to see this house.” (Emphasis added). Another

commented that “[t]his is a particular area of the north end where I really like to

walk on the beach. So I appreciate that when I look at this site now . . . [i]t makes


                                         108
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 109 of 136



me look on the other side.” And a third explained that if “I were walking on the

beach or sailing by here, I would be kind of -- you’re turning something which had

a little bit of a harmonious stretch there into a -- you’ve got something that clearly

doesn’t match the others.”

      The majority attempts to bolster its conclusion by drawing a distinction

between seeing the house’s design and its “height” and “mass.” Majority Op. at

38–39. But the majority does not explain how “height” and “mass” are different

than design. Design is “the arrangement of elements or details in a . . . work of

art.” See “Design,” Merriam-Webster Dictionary, https://www.merriam-

webster.com/dictionary/design (last visited Jan. 20, 2021). The elements that make

up the design undeniably include height and mass.

      Indeed, the treatment of height and mass incorporated here are hallmark

features of International Style design, which as David Chase put it in his written

presentation to ARCOM, is “[c]haracterized by ‘white’ rectilinear forms,

cantilevered construction, interior/exterior openness, steel, glass, concrete wall

planes, flat roofs, horizontal linear elements and asymmetrical composition, which

is absent of ornamentation.” The majority concedes that Burns sought to express a

message through these International Style features in the house’s “simple lines,

minimal decorative elements, and open spaces built of solid, quality materials,”

Majority Op. at 37, but does not explain how those elements are somehow hidden


                                          109
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 110 of 136



while the height and mass are not. As can be seen from the renderings already

cited, more than a “sliver” of the home’s design -- including its height, mass,

materials, minimal adornment, flat roof, and simple lines -- is visible.

      The majority’s conclusion also leaves one to wonder why Burns would

create a home with floor-to-ceiling windows only to block the view of the ocean.

It would be hard to imagine an International Style design that failed to integrate the

home with its natural setting, including the backdrop of the Atlantic. And in this

case, we know the design of Burns’s home intended to do just that. As Ranalli put

it, the design of Burns’s home sought to incorporate the home’s natural setting,

working with “vistas of sea and sky . . . visible through the large grey tinted-glass”

in order to “turn[] rooms inside out, to transform views into landscape art.”

      It also would be hard to understand why Burns’s design created so much

controversy -- controversy that made it all the way to the United States Court of

Appeals -- if the house would not be visible to the public at all. Instead the record

makes clear that it was the house’s visibility -- especially the visibility of the

International Style elements -- that generated heated opposition. As another

objector wrote, “[t]his excessively dissimilar structure will be a monolithic

presence on this formerly tranquil beach.”

      If there be any doubt about whether Burns’s design was intended to block

his view of the beach and the ocean, this provides still further reason why the case


                                          110
        USCA11 Case: 18-14515          Date Filed: 06/08/2021     Page: 111 of 136



should be remanded to the district court for basic fact-finding. Even when we

adjudicate constitutional issues, we are still obliged to “draw all inferences and

review all evidence in the light most favorable to the non-moving party.” Fort

Lauderdale Food Not Bombs, 901 F.3d at 1239–40. In this case, that’s Burns.

       Further, concluding that Burns’s house is visible, or not, from the road or the

beach does not end our analysis. It certainly was not part of ARCOM’s evaluation,

which looked at the house design without taking landscaping into account.3

According to one member, although Burns’s final proposal greatly improved the

landscaping, it was not to his benefit because ARCOM looks “at the house without

landscaping.” A second member of the Commission explained, the house must be

evaluated as it was designed because he did not “think it’s fair to lean on the

landscaping to hide this house from the street.”

       Even if it were true that Burns’s house was not visible at all to those driving

or walking by -- and on this record that is not the case -- his home would still



3
  But even if ARCOM had considered the landscaping, much of the landscaping was added or
increased in order to satisfy ARCOM and Burns’s neighbors. As one ARCOM member and
supporter of Burns’s project pointed out, Burns, unlike other applicants who faced resistance
from ARCOM, engaged in a “democratic dialogue” with the Commission and incorporated its
comments into his design. There is no doubt that despite these changes, Burns’s message
continues to be conveyed. The irony is powerful: it would make no sense to offer less First
Amendment protection to speech when the person making it takes steps to minimize any offense
caused, while still unmistakably communicating a distinct message. Such changes should not be
seen as changing the content of the speech so much as the way in which it is conveyed -- a
difference recognized in First Amendment jurisprudence. See Ward, 491 U.S. at 791–92.


                                             111
         USCA11 Case: 18-14515           Date Filed: 06/08/2021       Page: 112 of 136



warrant First Amendment protection. 4 The Spence/Johnson test does not require

the “reasonable viewer” to be a passerby or a neighbor. A social guest or an

invitee is more than enough. The majority offers that it would require

“speculation” to say that Burns was expecting social guests or invitees to view his

home because “he presented no evidence that he intended to invite guests.”

Majority Op. at 44. But it is hard to imagine that Burns intended to rebuild his

home and never invite a single soul to see it. Nor does the record support this

assumption. For one thing, the plans for Burns’s new home included at least two

guest bedrooms. We also know from this record that Burns employed a staff to

care for his property. Further, Burns specifically referenced having guests at his

new home in a 2014 letter to his neighbors made part of this record. He explained



4
  As a general matter, the courts have given extensive protection, in many ways and in many
different contexts, to the home. See, e.g., Lawrence v. Texas, 539 U.S. 558, 562 (2003) (“In our
tradition the State is not omnipresent in the home.”); Kyllo v. United States, 533 U.S. 27, 31
(2001) (describing “the right of man to retreat into his own home and there be free from
unreasonable governmental intrusion”); Payton v. New York, 445 U.S. 573, 597 n.45 (1980)
(noting “the common law’s special regard for the home”); Griswold v. Connecticut, 381 U.S.
479, 484 (1965) (citing “the sanctity of a man’s home” (quoting Boyd v. United States, 116 U.S.
616, 630 (1886)). In fact, the First Amendment protects speech from governmental censorship in
the home just as it does in the streets. See, e.g., City of Ladue v. Gilleo, 512 U.S. 43, 58 (1994)
(“A special respect for individual liberty in the home has long been part of our culture and our
law; that principle has special resonance when the government seeks to constrain a person’s
ability to speak there.”) (citations and emphasis omitted); Stanley v. Georgia, 394 U.S. 557, 565
(1969) (“Whatever may be the justifications for other statutes regulating obscenity, we do not
think they reach into the privacy of one’s own home. If the First Amendment means anything, it
means that a State has no business telling a man, sitting alone in his own house, what books he
may read or what films he may watch.”). These cases suggest the uniqueness of the setting and
the sensitivity with which our courts have addressed previous claims of governmental intrusion
onto private residential property.

                                               112
       USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 113 of 136



that part of his design process would include “improving Motor Court design to

improve guest drop off.” This letter suggests that Burns hosted people at his

current home, and strongly suggests that he intended to host people at his new

home, which was also a point of concern to his neighbors. Indeed, at one ARCOM

meeting, the representative of several neighbors explained that noise could travel

from people gathering at the new residence as designed: “On cool days, you might

have a dinner party or something else, sound will just promulgate in both

directions.”

      The long and the short of it is that Spence/Johnson directs us to a

“reasonable viewer” and whether he may interpret some message from the

expressive conduct. A reasonable viewer exists here.


                                         B.


      The majority continues with the second prong of Spence/Johnson, finding

that even if the house were visible, “a reasonable observer would view Burns’s

new mansion as a really big house,” not as one communicating some message.

Majority Op. at 49. It reaches that result by rigorously applying a set of contextual

“factors” it draws from this Circuit’s recent decision in Fort Lauderdale Food Not

Bombs v. City of Fort Lauderdale, 901 F.3d 1235 (11th Cir. 2018). But these




                                         113
       USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 114 of 136



factors do not provide all of the guidance we need in this case to determine

whether residential architecture is expressive, nor could they.

      Context is the touchstone of the expressive conduct test. Both Spence and

Johnson involved claims of expressive conduct related to the American flag -- in

Spence, the defendant was convicted of improperly using the American flag for

exhibition or display when he taped a peace sign on the flag, 418 U.S. at 405, and

in Johnson, the defendant burned the flag during a political protest, 491 U.S. at

399. In both cases, the Court looked to the context in which the allegedly

expressive activity occurred. See Spence, 418 U.S. at 410 (“Moreover, the

context in which a symbol is used for purposes of expression is important, for the

context may give meaning to the symbol.”); Johnson, 491 U.S. at 405 (“Instead, in

characterizing such action for First Amendment purposes, we have considered the

context in which it occurred.”); see also Clark v. Cmty. for Creative Non-Violence,

468 U.S. 288, 294 (1984) (“It is also true that a message may be delivered by

conduct that is intended to be communicative and that, in context, would

reasonably be understood by the viewer to be communicative.”). Our Circuit

similarly emphasizes the importance of examining the context surrounding a

particular activity when deciding whether it merits protection. See Fort

Lauderdale, 901 F.3d at 1237 (“In understanding what is going on around us,

context matters.”) (emphasis added).


                                         114
        USCA11 Case: 18-14515        Date Filed: 06/08/2021    Page: 115 of 136



      In Fort Lauderdale, a nonprofit engaging in “peaceful political direct action”

argued that its weekly events at a public park in Fort Lauderdale, which involved

sharing food at no cost with those who gathered there, were expressive conduct

protected by the First Amendment. Id. at 1237–38. We found the organization’s

food sharing events to be “an act of political solidarity meant to convey the

organization’s message” and a form of expressive conduct protected by the First

Amendment. Id. at 1238, 1245.

      In reaching that result, we explained that it “should be no surprise . . . that

the circumstances surrounding an event often help set the dividing line between

activity that is sufficiently expressive and similar activity that is not.” Id. at 1241.

We outlined five “circumstances” that placed the challenged activity “on the

expressive side of the ledger”: first, that the organization “sets up tables and

banners (including one with its logo) and distributes literature at its events,” id. at

1242; second, that “the food sharing events are open to everyone,” id.; third, that

the organization “holds its food sharing in . . . a public park near city government

buildings,” id.; fourth, that “the record demonstrates without dispute that the

treatment of the City’s homeless population is an issue of concern in the

community,” id.; fifth, and finally, that “the significance of sharing meals with

others dates back millennia,” id. at 1243.




                                           115
       USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 116 of 136



      Of course, Burns’s house does not present the same circumstances, nor is it

likely that any piece of residential architecture would ever do so. Burns has not set

up a table to distribute literature about his home’s design and that design could not

be said to relate to an issue of concern in the community, even though at the end of

the day it did create an issue of obvious concern. Nor is his home open to

everyone or located on or near a public forum or any official building -- both of

these factors are incompatible with the idea of expression on private property. The

circumstances in Fort Lauderdale -- which my colleagues read as factors -- were

relevant to determining whether a political nonprofit’s food sharing in a public

park was expressive conduct -- nothing more and nothing less. “Each medium of

expression . . . must be assessed for First Amendment purposes by standards suited

to it, for each may present its own problems.” Conrad, 420 U.S. at 557. A test so

concerned with context and unique circumstances could not presume to dictate the

application of five exclusive axes on which all future cases must rest.

      Nor could there ever be a definitive test for context. If the five Fort

Lauderdale factors were read as exclusive requirements for finding First

Amendment protection, the seminal expressive conduct cases would surely have

come out the other way. The student who hung the American flag in Spence did

not set up tables, distribute literature, or hang up a banner to explain what he was

doing. 418 U.S. at 409 (“There is no evidence that any crowd gathered or that


                                         116
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 117 of 136



appellant made any effort to attract attention beyond hanging the flag out of his

own window.”). Nor did he open his apartment to everyone or place his flag in a

traditional public forum. Id. (“[T]here is no evidence that anyone other than the

three police officers observed the flag.”). Similarly, nude dancing performed for

entertainment may be expressive conduct, see Schad, 452 U.S. at 66, but it is

unclear that it is ever in dialogue with “an issue of concern in the community.”

Fort Lauderdale, 901 F.3d at 1242. My colleagues point out that the Fort

Lauderdale court found support for four of the five circumstances in case

precedent, including Spence and Johnson. Majority Op. at 54–55. But while this

is true, the Court did not “weigh [these factors] together to decide whether” flag

burning or marching in a parade was expressive conduct, as the majority does here

for residential architecture. Majority Op. at 54. Instead, the Court started with the

activity and then looked at the unique circumstances surrounding it. Just because

some circumstances may be sufficient in some cases does not mean they are

necessary -- or even appropriate -- in all cases.

      Ultimately, the majority embraces the letter of the expressive conduct test,

but not its spirit. The majority insists on evaluating residential architecture through

the prism of the Fort Lauderdale factors, which are ripped from a markedly

different context. The majority maintains that these factors can protect residential

architecture at least some of the time by applying them to Monticello. But the


                                          117
       USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 118 of 136



majority analyzes Monticello as it exists today -- as a public museum rather than a

private residence. Majority Op. at 53. If a piece of residential architecture must

publish a website and brochures, hold public tours, and maintain designation as a

national historic landmark in order to merit First Amendment protection, then the

range of residential architecture that may qualify is not only exceedingly narrow,

but would likely be unknown until maybe centuries later. Moreover, the majority’s

focus on the poorly fitting Fort Lauderdale factors causes it to miss the

fundamental point -- Monticello was expressive residential architecture, and so

deserving of protection, on the day it was built, long before it became a museum,

conducted tours, published brochures, or received historic landmark status.

      The circumstances that make Burns’s house expressive will not be the same

as those found in Fort Lauderdale, just as the circumstances that made the meals in

Fort Lauderdale expressive were not the same as those that made flag burning

expressive in Johnson. But because the majority considers nothing other than the

factors articulated in Fort Lauderdale it leaves the impression that they represent

the entire analytical framework -- the alpha and omega -- for expressive conduct.

      Looking at the context surrounding Burns’s proposed home, a reasonable

observer would interpret a distinct message from the home. For starters, a

reasonable viewer would interpret the International Style design as a message

about the philosophy of the house’s owner. Ranalli explains that the International


                                         118
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 119 of 136



Style is a coherent and self-consciously artistic architectural movement of the

inter-war period, the parameters of which were codified in a 1932 exhibition in

New York’s Museum of Modern Art (the museum’s first architectural exhibition),

and a subsequent manifesto by architects Henry-Russell Hitchcock and Philip

Johnson. See Henry-Russell Hitchcock & Philip Johnson, The International Style

(W.W. Norton ed. 1996).

      The International Style had two guiding justifications: that a radical

departure from previous forms of architecture was required and that a return to

nature could offer that departure. The architecture, as explained by Burns’s expert

David Chase before ARCOM, is “[c]haracterized by ‘white’ rectilinear forms,

cantilevered construction, interior/exterior openness, steel, glass, concrete wall

planes, flat roofs, horizontal linear elements and asymmetrical composition which

is absent of ornamentation.” Through these elements, Ranalli observes, modern

architects explored “the interplay of interior and exterior space.” Chase also noted

that the style was “championed by Architects such as Walter Gropius, Le

Corbusier, Frank Lloyd Wright and Ludwig Mies van der Rohe.” Gropius

explained his guiding motivation in a 1931 edition of Architectural Forum

magazine this way:

      The dwelling house should no longer resemble something like a
      fortress, like a monument with walls of medieval thickness and an
      expensive front intended for showy representation. Instead it is to be
      of light construction, full of bright daylight and sunshine, alterable,

                                         119
          USCA11 Case: 18-14515     Date Filed: 06/08/2021   Page: 120 of 136



      time-saving, economical and useful in the last degree to its occupants
      whose life functions it is intended to serve.

Susan L. Buck, A Material Evaluation of the Gropius House: Planning to Preserve

a Modern Masterpiece, 28 APT Bulletin: The J. of Preservation Tech., 1997, at 29,

(1997).

      These elements are easily discernable to a reasonable viewer. The viewer

need not be familiar with any of the works cited to perceive a message of

modernity from the clean walls and stark lines of Burns’s proposed home. Nor is it

hard to discern a return to nature from the emphasis on open space, glass, simple

materials, and integration with the surrounding beach and ocean. A viewer, invited

to the property or standing on the beach, likely would interpret that message.

      Finally, the historical context weighs in Burns’s favor. The majority

disagrees, finding that Burns “has not established that residential architecture has a

history stretching back millennia which shows an association between home design

and communication.” Majority Op. at 52. My colleagues criticize Burns’s expert

reports, claiming they “said nothing about the message residential architecture has

conveyed going ‘back many hundreds of years.’” Majority Op. at 51. But I think

they make two mistakes. In the first place, unlike the singular meaning associated

with sharing a meal, the meaning of residential architecture undoubtedly changes

over time and place. It seems indisputable that the meaning derived from seeing



                                         120
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 121 of 136



Jefferson’s late eighteenth century Monticello is profoundly different than the

meaning derived from seeing Mies’s mid-twentieth century Farnsworth House.

      In the second place, the expert reports describe the evolution of meaning that

has been communicated through residential architecture over hundreds of years.

Ranalli devotes an entire section of his report to residential architecture, though he

opines on the topic throughout. In that section, he describes the “symbolic

meaning” of residential architecture from the 1450s through today. As he explains,

“every built structure helps to shape an environment,” and “our houses have much

more to say than any distant architectural masterwork.” He then traces notable

examples of residential architecture, starting with the Italian Renaissance through

Frank Lloyd Wright and modern architecture. His report is brief, providing only a

high level summary, but it provides a starting point for considering the long history

of expressive residential architecture.

      The other report, written by Paul Goldberger, similarly takes a mile-high

view of the subject, but still examines the evolving meaning of residential

architecture, from the townhouses of Georgian England to the coastal houses of

Nantucket, from the modernism of Frank Gehry to the traditionalism of McKim,

Mead & White. Goldberger notes that it is “in the construction of private houses

that the American spirit of architecture as a form of personal expression has always

had its greatest manifestation.” His analysis begins with the individual home, but


                                          121
       USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 122 of 136



goes on to examine the larger assortment of homes that make up a street, town, or

city. In that way, he identifies the uniqueness of American architecture: it is an

architecture that “reflect[s] the pluralism that is fundamental to the American

character. Architecture at its best has always shown us the virtues of pluralism,

and the way in which diversity of expression is not something to be feared, but a

quality to be welcomed as a building block of community.”

      Burns’s choice of the International Style communicates his message of

modernity and individuality, especially when viewed in the larger context of his

neighborhood. ARCOM heard testimony that all of the houses within two-hundred

feet of Burns’s property were in the “Georgian, Regency [or] Bermuda” styles.

Were every home in the neighborhood an example of the International Style, my

colleagues might be right that Burns’s house would communicate that it is

“nothing more than another big beachfront home.” Majority Op. at 52. But again,

context matters. The International Style may be modern, but part of its

communicative power is found in its dialogue with the residential styles that came

before. Like a raised fist during the Pledge of Allegiance, seeing Burns’s home

among the other, more traditional homes on Ocean Boulevard communicates a

generalized message of difference, of individuality, and of modernity. See

Holloman, 370 F.3d at 1270.




                                         122
         USCA11 Case: 18-14515           Date Filed: 06/08/2021       Page: 123 of 136



       The district court also took issue with the house’s “bedrooms, bathrooms, []

garage, laundry room, wine storage, and [] steam room, as these features highlight

the non-expressive functions of the home” and demonstrate that “the structure is to

serve as a residence, not as a piece of visual art.” 5 But it looked at Burns’s home

too narrowly, missing the forest for the trees. It is because Burns will live in this

house that it communicates something for him and about him. The house is not a

sculpture, placed in a museum, divorced from any functionality. Nor is it merely

an architectural plan, meant to be kept in the archives. It is the very fact that the

house is a shelter, a residence, and a place of refuge for its owner that enables it to

speak on his behalf. Cf. Gilleo, 512 U.S. at 56 (“Displaying a sign from one’s own

residence often carries a message quite distinct from placing the same sign

someplace else, or conveying the same text or picture by other means. Precisely

because of their location, such signs provide information about the identity of the

‘speaker.’”). Taking issue with the functional aspects of the design is like saying

that the Fort Lauderdale plaintiffs could not take sustenance from their food or else

forfeit their First Amendment protection.



5
  Even the majority pairs Burns’s “philosophy of simplicity in lifestyle” with a recitation of the
house’s features, including that it will have a “basement garage, outdoor pool and spa, cabana,
and exercise room.” Majority Op. at 1–2. Perhaps my colleagues intend to suggest that Burns’s
First Amendment claim is disingenuous. But on the limited record before us, which did not
include credibility determinations by the trial court, there is no evidence supporting that
inference. Nor should we indulge that inference instead of construing the facts in Burns’s favor
as is required on summary judgment.
                                               123
       USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 124 of 136



      Burns already owns a home that includes bedrooms, bathrooms, and other

functional areas. He is not seeking to tear that one down and build a new one

because of a need for functionality. Instead, Burns thought that his traditional

home communicated one message and now he wants to communicate a sharply

different one. On this record, I would find that Burns satisfies the expressive

conduct test and that his proposed home is protected by the First Amendment.

                                         C.


      Concluding that Burns’s home is protected by the First Amendment does not

end the analysis. The government can regulate protected expression -- and does so

all the time -- in certain ways and under certain conditions. Because the district

court disposed of this case on the threshold question, it did not undertake the

difficult analysis that would, and should, follow.


                                          i.


      The level of scrutiny applicable to a regulation of protected expression turns

in no small way on whether the regulation is “content-based” or “content-neutral.”

See Reed v. Town of Gilbert, 576 U.S. 155, 163–64 (2015). As the Supreme Court

has explained, “the First Amendment, subject only to narrow and well-understood

exceptions, does not countenance governmental control over the content of

messages expressed by private individuals. Our precedents thus apply the most

                                         124
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 125 of 136



exacting scrutiny to regulations that suppress, disadvantage, or impose differential

burdens upon speech because of its content.” Turner Broadcasting Sys., Inc. v.

F.C.C., 512 U.S. 622, 641–42 (1994) (citations omitted). On the other hand,

“regulations that are unrelated to the content of speech are subject to an

intermediate level of scrutiny, because in most cases they pose a less substantial

risk of excising certain ideas or viewpoints from the public dialogue.” Id. at 642

(citation omitted).

      Content-based laws “target speech based on its communicative content.”

Reed, 576 U.S. at 163; Turner, 512 U.S. at 643 (“[L]aws that by their terms

distinguish favored speech from disfavored speech on the basis of the ideas or

views expressed are content based.”). On the other hand, a regulation is content-

neutral if it can be “justified without reference to the content of the regulated

speech.” Va. State Bd. of Pharm. v. Va. Citizens Consumer Council, Inc., 425

U.S. 748, 771 (1976). Thus, the “principal inquiry in determining content

neutrality” is “whether the government has adopted a regulation of speech because

of [agreement or] disagreement with the message it conveys.” Ward, 491 U.S. at

791. And “the mere assertion of a content-neutral purpose [will not] be enough to

save a law which, on its face, discriminates based on content.” Turner, 512 U.S. at

642–43. But a facially content-neutral regulation can be considered content-based

when enforced in a content-based way. See Turner, 512 U.S. at 645–46 (“Our


                                          125
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 126 of 136



cases have recognized that even a regulation neutral on its face may be content

based if its manifest purpose is to regulate speech because of the message it

conveys.”); accord Ward, 491 U.S. at 791–93.

      Content-based regulations of protected expression are “presumptively,”

though not conclusively, “unconstitutional.” Reed, 576 U.S. at 163. A court will

uphold a content-based regulation if the government can show that it is “narrowly

tailored to service compelling state interests.” Id. “Narrow tailoring” in this

context requires “the least restrictive means,” United States v. Playboy Entm’t

Grp., Inc., 529 U.S. 803, 813 (2000) (internal quotation marks omitted), but not

that the regulation be “perfectly” tailored, Williams-Yulee v. Fla. Bar, 575 U.S.

433, 454 (2015) (internal quotation marks omitted). Though this is a rigorous

standard, it is not necessarily “fatal in fact.” Adarand Constructors., Inc. v. Pena,

515 U.S. 200, 237 (1995) (internal quotation marks omitted).


                                          ii.


      The ARCOM ordinances as applied to Burns are content-based. Section 18-

205(a)(4) prohibits construction that is not “in harmony with . . . the general area.”

Section 18-205(a)(6) prohibits construction that is “excessively dissimilar in

relation to any other structure . . . within 200 feet” with respect to, among other

things, “[a]rchitectural compatibility,” “[a]rrangement of the components of the


                                          126
        USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 127 of 136



structure” and “[d]iversity of design.” And Section 18-205(a)(8) requires proposed

buildings to be “appropriate in relation to the established character of other

structures in the immediate area or neighboring areas in respect to significant

design features such as . . . architectural design.” Under these provisions (each of

which was cited in denying Burns’s application), the permissibility of construction

turns entirely on the content of its design and its architectural style. If Burns had

submitted a plan for a Georgian, Regency, or Bermuda Style home -- the only

styles currently found in his immediate neighborhood -- construction would have

proceeded. In Palm Beach, an owner’s right to make full, enjoyable use of his own

property turns on the extent to which his aesthetic views conform to those of the

majority. This is the essence of content-based regulation.

      Under the Town Code, new construction must comply with a variety of

objective, non-aesthetic zoning requirements, designed to ensure that it is of high

quality and broadly of the same size and location on the lot. Burns’s proposal

indisputably met these requirements. But the purposes of the ARCOM ordinances

state that although “[t]he comprehensive plan and zoning codes are the most

powerful legal enforcement of an overall urban concept,” “alone they do not create

beauty, aesthetic order, or amenity.” Code of Ordinances, Town of Palm Beach,

Florida § 18-146(d). In other words, ARCOM exists to impose its views of




                                          127
        USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 128 of 136



“beauty” and “aesthetic order” on a population whose own views of beauty -- as

they seek to express it through their own homes -- might not be up to par.

      Were there any lingering doubt that the ARCOM ordinances as applied are

content-based, the record reveals that ARCOM denied Burns’s permit because the

majority of its members did not like the architectural style. Over the course of

three hearings, as I’ve noted, ARCOM members made many disparaging

comments about the style of the house including, that there is no “charm” in the

house, that the taste “is questionable,” that “[t]here’s not a person in Christendom

who can convince me that this house is charming,” and that “[t]his house is ‘in

your face’ and has no charm that I can see,” because “the overall impression of this

house is institutional.”

      One recurring theme of ARCOM’s criticism was that modern architecture

does not belong in Palm Beach. A Commission member conceded that it would be

“very hard to sit here and say no, you shouldn’t build this house” since “it fits on

the lot” and “there are no variances required,” but that she would not approve the

design because ARCOM is “charged also with making sure that we don’t let the

character of Palm Beach go. And the character of Palm Beach has not made it to

the modern style yet.” Another member commented that if she “were to see this

architecture in a different location, [she] might find it attractive. It’s just the

problem of where it’s located.” Still another explained that “[t]he style that is


                                           128
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 129 of 136



proposed here is a very modern and new style that’s inserted into the fabric.” And

although Burns presented information on fourteen “Contemporary Modern”

homes, including International Style homes, that were previously approved by

ARCOM, the Commission made clear that it was not bound by this precedent and

especially not by any past “mistakes.” In fact, one Commission member expressed

regret over the approval of an earlier, unrelated project, explaining that “[w]e can’t

afford to make another mistake.” According to ARCOM, then, excessive

dissimilarity is a moving target because existing homes might still be found to be

incompatible with the area. These comments are troubling evidence of how the

ARCOM ordinances are applied to discriminate against certain content.

      ARCOM’S displeasure with Burns’s choice of design is made even clearer

by the Commission’s stated preference for Burns’s current home. When voting on

his demolition application, one member said that though he would approve it, the

Commission could “voice [its] displeasure” with the fact that the existing home

would be demolished because “it’s certainly a nice [house].” He continued: “And

it’s a shame . . . it’s a horrible, you know, waste of resources.” Another offered

that he would vote yes “by law; [but] philosophically, emphatically no.”

      It is indisputable that modern architecture faces a heavier burden before the

Commission than traditional architecture. ARCOM’s published guidelines

euphemistically note that the International Style “can appear quite diverse from


                                         129
       USCA11 Case: 18-14515       Date Filed: 06/08/2021    Page: 130 of 136



other styles prominent in Palm Beach.” ARCOM members themselves have

openly acknowledged a bias against modern designs. Airing her objections to a

different International Style home, one Commission member stated that ARCOM

has not “allowed . . . in many years a modern, an international house unless it was

[a] superior design.” She framed her remarks in almost apocalyptic terms,

explaining that Palm Beach “has survived” because of its appreciation for beauty

and charm and that she “resent[s] people coming in trying to change Palm Beach

for whatever reason.” Modern architecture, she concluded, “is not Palm Beach.”

Another member voted to deny a permit for a proposed contemporary home in

2014 on the ground that “[w]e have not been as strict as we should be; questioning

the charm of the proposed structure.”

      The record also shows that ARCOM members were inundated with

complaints by Palm Beach residents who did not like the design of Burns’s home -

- complaints that the Commission could consider when deciding whether to

approve the project. One resident complained that “anyone passing by on this

most important road in the north end of the Island will have to see this glass

rectangle designed like a motel and more appropriate to . . . Malibu than Palm

Beach ISLAND.” And another extolled his “very pure” motive to “keep the

character of Palm Beach” before explaining that there were no “changes on this

style of home [to make it] come into conformity with the ARCOM ordinance.”


                                         130
        USCA11 Case: 18-14515           Date Filed: 06/08/2021       Page: 131 of 136



After hearing many heated objections, an ARCOM member explained that “it may

be that some people resent the neighbors [for] saying, look, we don’t want this

here, this is not consistent with our neighborhood. But they are the established

character of the neighborhood. They speak for the character of the neighborhood

and, therefore, they are persuasive in this instance.” So long as these Commission

members sit on ARCOM, they can effectively dictate what the accepted taste of the

neighborhood will be, and no one will build a modern house in Palm Beach again.

       On the record before us, the Town cannot meet the weighty burden required

to sustain the ARCOM ordinances, at least as applied to the Burns design. The

only interest it has asserted is its interest in aesthetic uniformity. But, notably, the

record reveals that aesthetic uniformity may not even exist in Palm Beach. The

ARCOM 1995 Guidelines (as revised in May 2015) describe ten “predominant

styles found in Palm Beach,” which are markedly different from one another:

Mediterranean Revival, Bermuda, Regency, Ranch, International, Spanish

Colonial, Shingle, Bungalow, Art Deco, and Tudor.6 And as I’ve noted, there are


6
  Chase’s expert report, which was submitted to ARCOM, describes how diverse many of these
styles actually are. Thus, for example, he points out that Mediterranean Revival style homes
have low-pitched clay barrel tile roofs, semicircular or pointed arches, cast and carved stone
ornamentation and asymmetrical facades. Bermuda style homes, by contrast, have steeply
pitched roofs with flat cement tiles and symmetrical facades with classical detailing. Regency
style homes are “one-story, symmetrical, flat roofed structure[s] with classical ornamentation,
including stucco banding,” arched windows, pediments, and columns. Still different are Ranch
style homes, which “are represented by asymmetrical, irregularly shaped and sometimes
undistinguished one-story structures with low-pitched cement tile roofs and awning windows.”

                                              131
       USCA11 Case: 18-14515        Date Filed: 06/08/2021   Page: 132 of 136



at least fourteen other International, Mid-Century Modern and Contemporary style

homes in Palm Beach.

      We have long recognized in this Circuit “a government’s substantial interest

in aesthetics and the right to maintain its aesthetics through zoning regulations.”

Fla. Pub. Telecomms. Ass’n, Inc. v. City of Miami Beach, 321 F.3d 1046, 1055

(11th Cir. 2003). But we have also explained that “aesthetics . . . are not

sufficiently ‘compelling’ to sustain content-based restrictions.” Solantic, LLC v.

City of Neptune Beach, 410 F.3d 1250, 1268 (11th Cir. 2005); see also Ward, 491

U.S. at 793 (“Any governmental attempt to serve purely esthetic goals by imposing

subjective standards of acceptable sound mix . . . would raise serious First

Amendment concerns . . . .”).

      Since the Town believes that there is no First Amendment protection for

architecture, it only offers a cursory attempt at justifying the ARCOM ordinances

and wholly misses the correct test and standard of review. It argues that its

aesthetic interests are especially acute in the context of architecture because of how

long it lasts and because of its impact on those who will see it. The Town may

have a substantial interest in creating a community that is “beautiful as well as

healthy, spacious as well as clean, well-balanced as well as carefully patrolled.”

Berman v. Parker, 348 U.S. 26, 33 (1954).




                                         132
        USCA11 Case: 18-14515         Date Filed: 06/08/2021    Page: 133 of 136



       The vast majority of traditional zoning regulations are aimed at similar ends

and could easily be enforced. Unlike content-based zoning regulations, most

zoning regulations in the country are content-neutral; that is, they can be “justified

without reference to the content of the regulated speech.” Va. State Bd. of Pharm.,

425 U.S. at 771. In this context, it is the artistic, architectural style of residential

construction that may raise First Amendment concerns, not the act of building

itself. Thus, routine regulations of features such as height, lot coverage, setback,

construction materials, quality and emergency preparedness standards among

countless others -- the kinds of regulations people ordinarily think of when they

think about zoning -- are entirely agnostic to the artistic style of architecture and

can be justified by reference to other important state interests such as health,

safety, environmental preservation, privacy, preservation of property values and a

robust tax base, and the segregation of residential and commercial uses. Just as the

regulation of the volume of music is content-neutral because it is unconcerned with

the artistic content of the music, see Ward, 491 U.S. at 792, zoning regulations that

set the rules under which architectural expression can be performed are not

content-based.

       Moreover, the places most in need of stylistic zoning ordinances would be

unlikely to cite to their aesthetic interest alone. In Taos, Colonial Williamsburg,

or the French Quarter, for example, the economic life of the community depends


                                           133
        USCA11 Case: 18-14515        Date Filed: 06/08/2021     Page: 134 of 136



on the architectural style and on its uniformity. Cf. Metromedia, Inc. v. City of

San Diego, 453 U.S. 490, 534 (1981) (Brennan, J., concurring) (“[T]he parties

acknowledge that a historical community such as Williamsburg, Va. should be able

to prove its interest in aesthetics and historical authenticity are sufficiently

important that the First Amendment value attached to billboards must yield.”); City

of New Orleans v. Dukes, 427 U.S. 297, 304–05 (1976) (upholding limitations on

street peddlers and hawkers in the French Quarter because “disturb[ing] tourists

and disrupt[ing] their enjoyment of th[e] charm and beauty [of the area] . . . might .

. . have a deleterious effect on the economy of the city”). This powerful interest in

economic vitality -- which, in some cases, may amount to an interest in the

continued existence of a place -- is much stronger than an aesthetic interest

standing alone.

      But to conclude from the long history of affirming zoning regulations that a

naked interest in stylistic orthodoxy will always overcome the guarantees of the

First Amendment misapprehends the Amendment’s applicability to art and

architecture. “If there is any fixed star in our constitutional constellation, it is that

no official, high or petty, can prescribe what shall be orthodox in . . . matters of

opinion.” W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943); see

Terminiello v. City of Chicago, 337 U.S. 1, 4–5 (1949) (observing that the First

Amendment prohibits government pursuit of “standardization of ideas”); see also


                                           134
        USCA11 Case: 18-14515       Date Filed: 06/08/2021   Page: 135 of 136



Turner, 512 U.S. at 641 (“At the heart of the First Amendment lies the principle

that each person should decide for himself or herself the ideas and beliefs

deserving of expression, consideration, and adherence.”).

      In Palm Beach, ARCOM is attempting to prescribe what is orthodox in

architecture. This is not the first time modern architecture has come under attack.

Ranalli describes an “escalating series of criticism” leveled at modern architecture

in the postwar years. Walter Gropius’s neighbors thought his flat-roofed house

looked like a “chicken coop[].” Buck, supra, at 29. Nor was criticism of

International Style homes limited to disgruntled neighbors. “The Threat to the

Next America,” a 1953 House Beautiful article, specifically attacked the

Farnsworth House and accused the International Style, and especially its European

architects, of containing “the threat of cultural dictatorship.” Daisy Alioto,

Elizabeth Gordon’s International Style, Curbed (May 10, 2017),

https://archive.curbed.com/2017/5/10/15592658/elizabeth-gordon-house-beautiful-

frank-lloyd-wright. ARCOM’s attacks on Burns’s home are nothing new, but that

does not make them any less dangerous to free expression.

      Art contains ideas -- ideas that can inspire us, but also challenge us. And it

is why the bargain struck by our First Amendment is a bargain and a trade-off.

The First Amendment asks each of us to endure the sacrifices of living in a society

with art that we hate so that each of us can also create and consume art that we


                                         135
        USCA11 Case: 18-14515       Date Filed: 06/08/2021     Page: 136 of 136



love. In some ways it is an unfair bargain because it is undoubtedly an easier

sacrifice for some than others. And there is nothing inevitable about this bargain.

But this bargain “at any rate is the theory of our Constitution.” Abrams v. United

States, 250 U.S. 616, 630 (1919) (Holmes, J., dissenting).

      It is no rejoinder, then, for the Town to argue that its interest in aesthetic

uniformity is more acute in this case than ordinarily because of the endurance and

public effects of architecture. This seems particularly so in a town where aesthetic

uniformity in architecture may not even exist. Art affects all of us. But the

Constitution prohibits us from censoring it solely because we do not like it.

      Today’s case is not an easy case, but it is an important one. Although we are

one of the first courts to address the issue of First Amendment protection for

residential architecture, this should not dissuade us from our task. Cf. Masterpiece

Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 138 S. Ct. 1719, 1723 (2018)

(“[T]he application of constitutional freedoms in new contexts can deepen our

understanding of their meaning.”). The First Amendment represents a powerful

commitment to free expression, a commitment that does not stop at the edge of the

printed page or the painted canvas. When that freedom is in jeopardy, the courts

must step in to preserve it. Because the majority shies away from this task, I

respectfully dissent.




                                          136